


Exhibit 10.17

 

EDWARDS LIFESCIENCES TECHNOLOGY SARL

 

RETIREMENT SAVINGS PLAN

 

Effective

 

January 1, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

INTRODUCTION

1

1.1.

The Plan

1

1.2.

Plan Objectives

1

1.3.

Supplements

1

 

 

 

ARTICLE II.

DEFINITIONS

 

2.1.

“Account”

1

2.2.

“Administrative and Investment Committee”

1

2.3.

“Baxter Common Stock”

1

2.4.

“Beneficiary”

2

2.5.

“Board of Directors”

2

2.6.

“Break in Service”

2

2.7.

“Code”

2

2.8.

“Committee”

2

2.9.

“Company

2

2.10

“Company Matching Contribution

2

2.11

“Compensation”

2

2.12

“Company Profit Sharing Contribution

5

2.13.

‘‘Computation Period”

5

2.14.

“Deferral Election”

5

2.15.

“Deferral Limit”

5

2.16.

“Disability”

5

2.17.

“Edwards Lifesciences Corporation Common Stock”

5

2.18.

“Edwards Lifesciences Corporation Common Stock Contribution”

5

2.19.

“Effective Date”

6

2.20.

“Eligible Employee”

6

2.21.

“Employee”

7

2.22.

“Employer”

7

2.23.

“Entry Date”

7

2.24.

“ERISA”

7

2.25.

“Forfeiture”

7

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

1.1.

The Plan

1

1.2.

Plan Objectives

1

1.3.

Supplements

1

 

 

 

ARTICLE II.

DEFINITIONS

 

2.1.

“Account”

1

2.2.

“Administrative and Investment Committee”

1

2.3.

“Baxter Common Stock”

1

2.4.

“Beneficiary”

2

2.5.

“Board of Directors”

2

2.6.

“Break in Service”

2

2.7.

“Code”

2

2.8.

“Committee”

2

2.9.

“Company

2

2.10

“Company Matching Contribution

2

2.11

“Compensation”

2

2.12

“Company Profit Sharing Contribution

5

2.13.

‘‘Computation Period”

5

2.14.

“Deferral Election”

5

2.15.

“Deferral Limit”

5

2.16.

“Disability”

5

2.17.

“Edwards Lifesciences Corporation Common Stock”

5

2.18.

“Edwards Lifesciences Corporation Common Stock Contribution”

5

2.19.

“Effective Date”

6

2.20.

“Eligible Employee”

6

2.21.

“Employee”

7

2.22.

“Employer”

7

2.23.

“Entry Date”

7

2.24.

“ERISA”

7

2.25.

“Forfeiture”

7

2.26.

“Gender and Number”

7

2.27.

“Highly-Compensated Employee”

7

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

2.28.

“Hour of Service”

8

2.29.

“Hourly Employee”

9

2.30

“Investment Fund

9

2.31.

“Investment Manager”

9

2.32.

“Matching Contribution Account”

9

2.33.

“Non-Participating Employer”

10

2.34.

“Normal Retirement Age”

10

2.35.

“Old Plan”

10

2.36.

“PR Code”

10

2.37.

“Participant”

10

2.38.

“Participating Employer”

10

2.39.

“Plan”

10

2.40.

“Plan Sponsor”

10

2.41.

“Plan Year”

10

2.42.

“Prior Plan”

10

2.43.

“Prior Plan Matching Contribution Account”

10

2.44.

“Rollover Account”

10

2.45.

“Rollover Contribution”

10

2.46.

“Salary Deferral”

10

2.47.

“Profit Sharing Contribution Account”

10

2.48.

“Salary Deferral Account”

11

2.49.

“Stock Grant Account”

11

2.50.

“Termination of Employment”

11

2.51.

“Trust”

11

2.52.

“Trust Fund”

11

2.53.

“Trustee”

11

2.54.

“Valuation Date”

11

2.55.

“Years of Service”

11

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE III.

PARTICIPATION

12

3.1.

Eligibility

12

3.2.

Participation on Reemployment

12

3.3.

Deferral Election and Designation of Beneficiary

12

3.4.

Termination of Participation

12

3.5.

No Contract of Employment

13

 

 

 

ARTICLE IV.

DEFERRAL ELECTIONS

13

4.1.

Deferral Elections

13

4.2.

Change in Deferral Election

13

4.3.

Salary Deferrals in Excess of Deferral Limit

13

4.4.

Military Leave Contributions

14

 

 

 

ARTICLE V.

CONTRIBUTIONS

14

5.1.

Salary Deferrals

14

5.2.

Treatment of Excess Salary Deferrals for Highly Compensated Employees

14

5.3.

Edwards Lifesciences Corporation Common Stock Contribution

15

5.4.

Company Matching Contribution

15

5.5.

Treatment of Excess Company Matching Contributions for Highly Compensated
Employees

16

5.6.

Qualified Nonelective Contributions

16

5.7.

Special Definitions

17

5.8.

Company Profit Sharing Contribution

18

5.9.

Rollover Contribution

18

 

 

 

ARTICLE VI.

ALLOCATIONS TO AND INVESTMENT OF PARTICIPANTS’ ACCOUNTS

18

6.1.

Accounts

18

6.2.

Adjustment of Account Balances

19

6.3.

Limits on “Annual Additions” The total allocations to any Participant’s Accounts
under the Plan shall be limited in accordance with the provisions of
Section 415(c) of the Code and the regulations thereunder, both of which are
incorporated herein by reference

20

6.4.

Investment Funds

20

6.5.

Information Provided under ERISA Section 404(c)

21

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

6.6.

Investment Elections

22

6.7.

Investment Fund Accounting

26

6.8.

Expenses

27

6.9.

Crediting Allocations

28

 

 

 

ARTICLE VII.

DISTRIBUTIONS WITHDRAWALS & LOANS

28

7.1.

Benefits upon Termination

28

7.2.

Vesting of Account Balances

29

7.3.

Time of Distribution

29

7.4.

Immediate Cash-Out of Small Benefits

30

7.5.

Distribution to Beneficiaries

30

7.6.

Beneficiaries

30

7.7.

Distributions to Incapacitated Persons

31

7.8.

Direct Rollovers

31

7.9.

In-Service Withdrawals

32

7.10.

Qualified Domestic Relations Orders

33

7.11.

Distribution When Distributee’s Address Is Unknown

33

7.12.

Forfeitures

34

7.13.

Loans to Participants

34

7.14.

No Representation Regarding Tax Effect of Withdrawals or Loans

37

 

 

 

ARTICLE VIII.

PLAN COMMITTES

38

8.1.

Membership of Administrative and Investment Committees

38

8.2.

Administrative and Investment Committee Powers and Duties

38

8.3.

Conflicts of Interest

41

8.4

Compensation; Reimbursement

41

8.5.

Standard of Care

41

8.6.

Action by Committees

41

8.7.

Resignation or Removal of Committee Member

41

8.8.

Uniform Application of Rules by Committee

42

8.9.

Claims Procedure

42

8.10.

Investments in Edwards Lifesciences Corporation Common Stock

42

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE  IX.

NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITIES

43

9.1.

Named Fiduciaries

43

9.2.

Allocation of Responsibilities among Named Fiduciaries

43

9.3.

No Joint Fiduciary Responsibilities

44

9.4.

Advisor to Named Fiduciary

44

9.5.

Exercise of Fiduciary’s Duties

44

 

 

 

ARTICLE X.

AMENDMENT AND TERMINATION

45

10.1.

Amendment

45

10.2.

Termination

45

10.3.

Merger or Consolidation

46

 

 

 

ARTICLE XI.

MISCELLANEOUS

46

11.1.

Non-Diversion

46

11.2.

Rights in Trust

47

11.3.

Non-Alienation

47

11.4.

Notices

47

11.5.

Severability

47

11.6.

Choice of Law

47

11.7.

Qualification of Plan and Trust

47

11.8.

Exclusive Benefit of Participants

48

 

 

 

ARTICLE XII.

ADOPTION AND WITHDRAWAL FROM PLAN

48

12.1.

Procedure for Adoption

48

12.2.

Procedure for Withdrawal

49

12.3.

Adoption of Plan by Unrelated Employers

49

 

 

 

ARTICLE XIII.

THE TRUSTEE AND THE TRUST

49

 

vi

--------------------------------------------------------------------------------


 

EDWARDS LIFESCIENCES TECHNOLOGY SARL
RETIREMENT SAVINGS PLAN
(Effective January 1, 2011)

 

ARTICLE I

 

Introduction

 

1.1                               The Plan.  Effective January 1, 2011, Edwards
Lifesciences Technology SARL (the “Company”) established the Edwards
Lifesciences Technology SARL Retirement Savings Plan (the “Plan”). The Plan is
the successor plan of the Edwards Lifesciences Technology SARL Savings and
Investment Plan as amended (the “Old Plan”.) The Plan is intended to qualify
under Section 1081.01(a) of the PR Code and pursuant to Section 1022(i) of
ERISA, deemed qualified under Section 501(a) of the Code. All of the assets and
liabilities of the Old Plan belonging to bona fide residents of Puerto Rico
shall be transferred to the Plan pursuant to the provisions of the United States
Internal Revenue Service Ruling 2008-40 and 2011-01 to be effective before the
summit of the 2011-01 ruling provisions.

 

1.2.                            Plan Objectives.  The Plan is a profit sharing
plan with a cash or deferred arrangement maintained by the Company to encourage
Participants to set aside funds for retirement and to assist in providing
Participants with retirement benefits.  The Plan also provides for a cash or
deferred contribution arrangement which meets the requirements of
Section 1081.01(d) of the PR Code (as defined herein).

 

1.3.                            Supplements.  Supplements to the Plan may be
adopted, attached to and incorporated in the Plan at any time.  The provisions
of any such Supplements shall have the same effect that such provisions would
have if they were included within the basic text of the Plan.  Supplements will
specify the persons affected and shall supersede the other provisions of the
Plan to the extent necessary to eliminate inconsistencies between the Plan
provisions and the provisions of such Supplements.

 

ARTICLE II

 

Definitions

 

The following terms, when used in this document, have the following meanings:

 

2.1         “Account” means, unless otherwise indicated, all of the Accounts for
each Participant.

 

2.2         “Administrative and Investment Committee” means the committee which
is responsible for administering the Plan in accordance with Article VIII.

 

2.3         “Baxter Common Stock” means common stock of Baxter International
Inc.

 

--------------------------------------------------------------------------------


 

2.4         “Beneficiary” means a person, trust or estate determined under the
rules of Section 7.6 who has a right to receive payments under this Plan because
of the death of a Participant.

 

2.5         “Board of Directors” means the Board of Directors of Edwards
Lifesciences Corporation, the parent of the Company.

 

2.6         “Break in Service” means, for any Employee, Participant or former
Participant, a Computation Period in which he is credited with fewer than 501
Hours of Service.

 

2.7         “Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

2.8         “Committee” means the Administrative and Investment Committee which
is responsible for administering the Plan in accordance with Article VIII.

 

2.9         “Company” means Edwards Lifesciences Technology SARL.

 

2.10  “Company Matching Contribution” means the Company Matching Contribution
described in Section 5.4.

 

2.11  “Compensation” means the amount determined with respect to a Participant
in accordance with the following definitions:

 

(a)                                 Compensation.  Except as required by (b) or
(c) below, “Compensation” means the amounts paid by an Employer during the Plan
Year to an Employee for services which is included in such Compensation under
the rules set forth in Section 2.10(a)(i) below, other than such Compensation
which is excluded under the rules set forth in Section 2.10(a)(ii) below.

 

(i)                                     Included Pay.  For purposes of this
subsection 2.10(a), Compensation includes the items described in (A) and (B),
below:

 

(A)                               The portion of such earnings of an Employee
which are required to be reported for purposes of FICA withholdings, including:

 

1.                                      bonuses, including bonuses under the
Edwards LifeSciences Technology SARL Bonus Plan; payments in lieu of salary
increases; bonuses paid to sales representatives if included in the compensation
plan; and other bonuses under bonus plans approved by the Company or its
delegate as constituting Compensation hereunder, other than bonuses described in
Section 2.10(a)(ii)(C)(7);

2.                                      call in pay;

3.                                      commission pay;

4.                                      double time pay;

5.                                      draws toward commissions;

6.                                      funeral pay;

7.                                      holiday pay, including Christmas
bonuses;

 

2

--------------------------------------------------------------------------------


 

8.                                      jury duty pay;

9.                                      mileage pay for long haul truckers;

10.                               military pay (including, effective as of
January 1, 2009, “differential wage payments”;(1)

11.                               on-call (beeper) pay;

12.                               overtime pay;

13.                               paid absences;

14.                               retroactive pay;

15.                               salary or other regular pay;

16.                               shift differentials;

17.                               sick pay or other short-term disability pay;

18.                               straight time pay; and

19.                               vacation pay.

 

(B)                               for Plan Years beginning on or after
January 1, 2011, the amount of any salary reduction or cash or deferred
contributions made by such Employee under any plan maintained by the
Participating Employers which satisfies the requirements of the PR Code (other
than the amounts described in Sections 2.10(a)(ii)(C)(11) and (12) below).

 

(ii)                                  Excluded Pay.  For purposes of this
Section 2.10(a), an Employee’s Compensation shall exclude:

 

(A)                               Amounts required to be reported on such form
as imputed income arising from an Employer’s moving expense reimbursement
policies, an Employer’s life insurance plans or an Employer’s other fringe
benefit plans;

 

(B)                               Amounts paid to replace benefits not provided
under any qualified plan due to the contribution or benefit limitations or
non-discrimination restrictions; and

 

(C)                               The following amounts paid, accrued or
imputed:

 

1.                                      attendance awards;

2.                                      automobile allowances;

3.                                      business expense reimbursements;

4.                                      cash prizes or awards;

5.                                      gifts;

6.                                      contest pay;

7.                                      deferred compensation, including
deferred bonuses;

8.                                      discretionary awards;

9.                                      employee referral awards;

10.                               executive perquisite allowances;

 

3

--------------------------------------------------------------------------------

 

11.                               flex credits;

12.                               flex cash;

13.                               hiring bonuses;

14.                               income from sale of stock;

15.                               income from the exercise of stock options;

16.                               interest earnings on deferred compensation,
including deferred bonuses;

17.                               invention fees and awards;

18.                               long term disability pay;

19.                               mortgage differential payments;

20.                               noncash prizes or awards;

21.                               pay for unused sick time;

22.                               performance shares;

23.                               promotional awards;

24.                               relocation expense reimbursements;

25.                               restricted stock rights;

26.                               retention bonuses;

27.                               severance pay;

28.                               stock appreciation rights;

29.                               tax equalization payments to expatriates;

30.                               technical achievement awards;

31.                               travel allowances;

32.                               tuition reimbursements;

33.                               workers’ compensation benefits; and

34.                               Income paid after severance from employment,
except for payments to an individual who does not currently perform services for
the Company by reason of qualified military service (within the meaning of Code
section 414(u)(1), which is incorporated herein by reference, to the extent
these payments do not exceed the amounts the individual would have received if
the individual had continued to perform services for the Company rather than
entering qualified military service.

 

(b)                                 Compensation of Commissioned Sales
Representatives.  Except as provided in Section 2.10(c) below, the definition of
Compensation set forth in Section 2.10(a) shall apply with respect to an
Employee who is a commissioned sales representative receiving Compensation
without reimbursement for expenses under Pay Plan D, except that only
eighty-five percent (85%) of the amounts included in Compensation shall be
recognized.

 

(c)                                  “Compensation” for Determining Highly
Compensated Employees.  For purposes of determining whether an Employee is a
Highly Compensated Employee, “Compensation” means the compensation paid by an
Employer during the Plan Year to an Employee for personal services rendered and
which is reportable as taxable income for purposes of FICA purposes. 
Compensation also includes items described in Section 2.10(a)(i)(B).

 

4

--------------------------------------------------------------------------------


 

(d)                                 Maximum Amount of “Compensation.”   The
annual Compensation for each Employee taken into account under the Plan,
including the alternative definitions of “Compensation” described in (a),
(b) and (c) above, will not exceed $245,000.

 

(e)                                  Treatment of Differential Wage Payments.
                      Effective as of January 1, 2009, a Participant receiving
“differential wage payments” (as defined under Code section 3401(h)(2), which is
incorporated herein by reference) from the Company is treated as an Employee,
and the differential wage payments are treated as Compensation.

 

2.12                “Company Profit Sharing Contribution” means the Company
Profit Sharing Contribution described in Section 5.9.”

 

2.13                “Computation Period” means the following:

 

(a)                                 Eligibility.  For purposes of determining
eligibility, a Computation Period means the 30 day period commencing with an
Employee’s date of employment with an Employer or the 30 day period commencing
on a former Employee’s date of re-employment with an Employer if his re-hire
date is more than 30 days following his most recent termination of employment. 
For purposes of this Section 2.11, an Employee’s date of employment means the
first day for which he is credited with an Hour of Service.  An Employee’s date
of reemployment is the first day for which he is credited with an Hour of
Service.

 

(b)                                 Vesting.  For purposes of determining Years
of Service, the Computation Period is the Plan Year.

 

2.14                “Deferral Election” means an election by a Participant under
Section 4.1 to defer Compensation.

 

2.15                “Deferral Limit” means the limit set forth in
Section 1081(d)(7)(A) of the PR Code.

 

2.16                “Disability” means a mental or physical condition which
renders a Participant eligible for and in actual receipt of a disability benefit
under the federal Social Security Act.  To qualify as having a Disability, the
Participant must be determined to be disabled by the Social Security
Administration as of a date which falls on or before his Termination of
Employment.

 

2.17                “Edwards Lifesciences Corporation Common Stock” means common
stock of Edwards Lifesciences Corporation, the parent corporation of the
Company.

 

2.18                “Edwards Lifesciences Corporation Common Stock Contribution”
means the initial contribution of 50 shares of Edwards Lifesciences Corporation
Common Stock made by an Employer on behalf of a Participant as qualified under
5.3, that (i) is 100% vested and nonforfeitable when made, and (ii) is not
distributable under the terms of the Plan to Participants or their Beneficiaries
before the earliest of:  (1)

 

5

--------------------------------------------------------------------------------


 

separation from service, death or disability of the Participant, (2) termination
of the Plan without the establishment of a successor defined contribution plan;
(3) the disposition by the Employer to an unrelated corporation of substantially
all of the assets  in the trade or business of the Employer if the Employer
continues to maintain the Plan after the disposition, but only with respect to
Participants who continue employment with the corporation acquiring such assets;
or (4) the disposition by the Employer to an unrelated entity of the Employer’s
interest in a subsidiary  if the Employer continues to maintain the Plan, but
only with respect to Employees who continue employment with such subsidiary. 
The Edwards Lifesciences Corporation Stock Contribution made on behalf of a
Participant, as qualified under 5.3, shall be maintained in his Stock Grant
Account and shall remain invested in Edwards Lifesciences Corporation Common
Stock.  Notwithstanding all other provisions of the Plan, contributions to the
Stock Grant Account shall not be available for investment in any other funds
available under the Plan.

 

2.19                “Effective Date” means January 1, 2011, except for any
provisions for which another effective date is specified.

 

2.20                “Eligible Employee” means an Employee of a Participating
Employer that is a bona fide resident of Puerto Rico other than:

 

(i)                                     Employees who are included in a unit of
employees covered by a collective bargaining agreement between the employee
representatives and an Employer if there is evidence that retirement benefits
were the subject of good faith bargaining between such representative and the
Employer unless the Employer and such collective bargaining agent agree to the
inclusion of such unit in the Plan

 

(ii)                                  Employees employed outside of the
Commonwealth of Puerto Rico.

 

(iii)                               A director, unless such director is also an
officer or other employee;

 

(iv)                              Any person employed as a temporary employee
for a specific limited period of time or for the performance of a specific
limited assignment;

 

(v)                                 any person employed on a probationary status
pursuant to established policy of the Employer a;

 

(vi)                              any “leased employee”; An individual who is
not an employee of the Company shall be considered a “leased employee” if
pursuant to an agreement between the Company and any other person (‘leasing
organization’), such employee has performed services for the Company on a
substantially full-time basis for a period of at least one year and such
services are performed under the primary direction or control of the Company. 
Such “leased employee” shall not be eligible to participate in this Plan or in
any other plan maintained by the Company which is qualified under
Section 1081.01 of the PR Code.

 

6

--------------------------------------------------------------------------------


 

(vii)                           any person who at the time services are
performed is not classified by the Company or, as applicable, other member of
the Group as a common-law employee of the Company or any other member of the
Group even though such person may for Federal or Puerto Rico income tax purposes
or any other purpose be reclassified by the Company or any other member of the
Group in response to regulatory, administrative or judicial proceedings or
actions as a common-law employee retroactive to when such services were
performed; or

 

2.21                “Employee” means any employee performing services for an
Employer as determined under the laws of Puerto Rico.

 

2.22                “Employer” means:

 

a.                                      Controlled Group.  The Company and any
corporation, trade or business, if it and the Company are members of a
controlled group of corporations or under common control as defined in
Section 1010.04 of the PR Code.

 

b.                                      Affiliated Service Group.  The Company
and an organization, if it and the Company are members of an affiliated service
group as defined in Section 1081.01(a)(14) of the PR Code; or,

 

c.                                       Other Related Organizations.  The
Company and any other organization described in applicable regulations issued
under Section 1010.05 of the PR Code.

 

2.23                “Entry Date” means the thirty-first day after an Employee is
credited with an Hour of Service.

 

2.24                “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

 

2.25                “Forfeiture” means the portion of a Participant’s Accounts
which is forfeited pursuant to Section 7.12.

 

2.26                “Gender and Number” means the masculine gender includes the
feminine, and the singular or plural number includes the other unless a
different meaning is plainly required by the context.

 

2.27                “Highly-Compensated Employee” shall  mean a Participant if
either:

 

(a)         during the current Plan Year, Participant was an officer of the
Employer or an Affiliate;

 

(b)         during the current Plan Year, Puerto Rico Participant owns more than
five-percent (5%) of shares with voting rights or owns more than five percent
(5%) of the total value of all classes of Employer shares;

 

7

--------------------------------------------------------------------------------


 

(c)          during the preceding year, Puerto Rico Participant received
Compensation in excess of $110,000; and,

 

(d)         the spouse or dependent of an Puerto Rico Participant described in
(a), (b) or (c) above.

 

For taxable years prior to January 1, 2011, a Highly Compensated Employee is an
Employee who is ranked in the top one-third of Eligible Employees of the
Participating Employers doing business in the Commonwealth of Puerto Rico.

 

2.28                “Hour of Service” means:

 

a                                                 Duty Hours.  Each hour for
which an Employee is directly or indirectly paid or entitled to payment by an
Employer for the performance of duties.

 

b.                                              Non-Duty Hours (Paid).  Each
hour for which an Employee is directly or indirectly paid or entitled to payment
by an Employer for reasons (such as vacation, holidays, sickness, short-term
disability, medical leave, family medical leave or jury duty) other than the
performance of duties.

 

c.                                               Non-Duty Hours (Unpaid).  Each
hour for which an Employee is not paid due to medical leave, family medical
leave, approved leave of absence or layoff.  Up to a total of 501 Hours of
Service shall be credited under this subsection (c) to an Employee in a Plan
Year on account of any single continuous period during which the Employee
performs no duties; provided, however, that if such continuous period extends
into the next Plan Year, up to 501 additional Hours of Service shall be credited
in such Plan Year, and further provided that no Hours of Service shall be
credited under this subsection (c) for any period of time after the Employee’s
Termination of Employment.

 

d.                                              Back-Pay Hours.  Each hour for
which no credit has been given under subsections (a), (b) or (c) above, but for
which back pay, irrespective of mitigation of damages, has been either awarded
or agreed to by an Employer.

 

e.                                               Military Service Hours.  To the
extent not taken into account under another subsection of this Section, each
hour of the normally scheduled work week during a period when the Employee is
absent from employment with an Employer for voluntary or involuntary military
service with the armed forces of the United States, provided that such Employee
returns to work within 90 days after his discharge date or within such longer
period of time as may be prescribed by USERRA.

 

f.                                                Worker’s Compensation.  No
Hours of Service will be credited if payment is made solely to comply with
applicable worker’s compensation or disability insurance laws.

 

8

--------------------------------------------------------------------------------


 

g.                                               Intermittent Family Leave.  An
Employee will be credited with Hours of Service for each week in which he is on
Intermittent Family Leave.  Subsection (c) will not apply to such Employees. 
“Intermittent Family Leave” has the meaning given in the Employer’s policies and
procedures manual for an Employee who periodically needs time off for the
treatment and care of himself or family members due to conditions which require
ongoing medical treatment but which do not require the Employee to take an
extended leave of absence to provide or obtain such care.

 

The number of Hours of Service to be credited to Employees will be calculated
based on 45 hours for each week for which the Employee would be entitled to at
least one Hour of Service.  In the case of a payment which is made or due on
account of a period during which an Employee performs no duties and which
results in the crediting of Hours of Service under subsections (b), (c) or
(e) above, or in the case of an award or agreement for back pay made with
respect to a period described in subsection (d) above, the number of Hours of
Service to be credited shall be in accordance with the provisions of the
Rules and Regulations for Minimum Standards for Employee Pension Benefit Plans,
U.S. Department of Labor, 29 C.F.R. Section 2530.200b-2(b) which are hereby
incorporated by reference.  Such rules and regulations shall apply to subsection
(c) above as if absences described in such Section were paid absences.  Hours of
Service will be credited to a Plan Year in accordance with the provisions of
subsection (c) of the above-cited U.S. Department of Labor Regulations.  Hours
required to be credited for more than one reason under this Section which
pertain to the same period of time shall be credited only once.

 

For purposes of determining the Hours of Service for eligibility and Years of
Vesting Service under Section 7.2, an Employee employed by a Non-Participating
Employer outside Puerto Rico will be credited with 190 Hours of Service for each
month during which he is employed in such capacity.

 

2.29                “Hourly Employee” means Employees who are compensated on an
hourly basis and/or per hour basis.

 

2.30                “Investment Fund” means a commingled investment vehicle
which is an investment company registered under the Investment Company Act of
1940 or a common trust fund or similar fund maintained by a bank described in
Section 3(c)(3) of that Act, either of which has been designated by the
Committee as an Investment Fund under the Plan.  An Investment Fund also
includes the Edwards Lifesciences Corporation Common Stock Fund, the Baxter
Common Stock Fund and the Stable Value Fund.

 

2.31                “Investment Manager” means any bank, trust company, firm or
institution appointed by the Committee to invest part or all of the Trust Fund
in accordance with Article VI.

 

2.32                “Matching Contribution Account” means the separate account
maintained for each Participant to which are credited allocations of Company
Matching Contributions.

 

9

--------------------------------------------------------------------------------


 

2.33                “Non-Participating Employer” means any Employer which is not
a Participating Employer.

 

2.34                “Normal Retirement Age” means the day the Participant
attains age 65.

 

2.35                “Old Plan” means the Edward Lifesciences Technology SARL
Savings and Investment Plan.

 

2.36                “PR Code” means the Puerto Rico Internal Revenue Code of
2011, as amended.

 

2.37                “Participant” means an Eligible Employee who is
participating in the Plan under the rules of Article III.

 

2.38                “Participating Employer” means the Company and those
Employers identified in Supplement A that have adopted the Plan with the
Company’s consent.

 

2.39                “Plan” means the Edwards Lifesciences Technology SARL
Retirement Savings Plan, as set out in this document and as subsequently
amended.

 

2.40                “Plan Sponsor” means Edwards Lifesciences Technology SARL.

 

2.41                “Plan Year” means the twelve-consecutive month period
beginning January 1 and ending December 31.

 

2.42                “Prior Plan” means the Baxter Healthcare Corporation of
Puerto Rico Savings and Investment Plan.

 

2.43                “Prior Plan Matching Contribution Account” means the Account
maintained for each Participant who received a direct transfer of matching
account assets from the Prior Plan to the Plan.

 

2.44                “Rollover Account” means a separate account maintained for
each Participant that is credited with a Rollover Contribution made as the
result of a Participant’s election to rollover assets from the Edwards
Lifesciences Corporation of Puerto Rico Pension Plan or any other P. R.
qualified plan into the Plan.

 

2.45                “Rollover Contribution” means those assets that a
Participant rolled-over from the Edwards Lifesciences Corporation of Puerto Rico
Pension Plan or any other P. R. qualified plan into the Plan.

 

2.46                “Salary Deferral” means Company contributions made under
Section 5.1 as a result of a Participant’s Deferral Election.

 

2.47                “Profit Sharing Contribution Account” means the separate
account maintained for each Participant that is credited with allocations of
Company Profit Sharing Contributions.

 

10

--------------------------------------------------------------------------------


 

2.48                “Salary Deferral Account” means the Account established for
a Participant under Section 6.1(a) to hold Company contributions made as a
result of his Deferral Election.

 

2.49                “Stock Grant Account” means the Account maintained for
Edwards Lifesciences Corporation Common Stock Contribution made to the Plan on
behalf of a Participant as qualified under 5.3, after adjustment for earnings,
losses, changes in market value, fees, expenses and distributions, if any.

 

2.50                “Termination of Employment” means the date a Participant is
treated as no longer employed by an Employer on account of quit, discharge,
retirement, death, Disability or any other reason.  A transfer of employment
from a Participating Employer to a Non-Participating Employer will not
constitute a Termination of Employment.

 

2.51                “Trust” means the Edwards Lifesciences Retirement Savings
Plan Trust (the “Puerto Rico Trust”).  All Accounts maintained for Participants
under Section 6.1(a) will be maintained as subaccounts under the Trust.

 

2.52                “Trust Fund” means the assets held by the Trustee under the
Trust.

 

2.53                “Trustee” means the person serving as Trustee of the Trust.

 

2.54                “Valuation Date” prior to January 1, 2004, “Valuation Date”
means that a Participant’s Account shall be valued on the last business day of
each calendar quarter.  As of January 1, 2004, “Valuation Date” means that a
Participant’s Account shall be valued daily.

 

2.55                “Year of Service” means, for an Employee, any Plan Year for
which he is credited with at least 1,000 Hours of Service.  Subject to the
provisions of (a) and (b), an Employee’s Years of Service include service prior
to the Effective Date that would have constituted Years of Service under this
Plan if the Plan had been in effect at all times.

 

(a)                         Spin-off transactions.  Unless provided otherwise by
a Supplement, an Employee’s Years of Service include all Years of Service earned
by an Employee under the Old Plan.  Such Years of Service are subject to the
exclusions in Subsection (b).

 

(b)                         Service Disregarded.  The following Years of Service
are disregarded:

 

(viii)                        Years of Service earned prior to the Participant’s
18th birthday;

 

(ix)                              All service prior to five consecutive Breaks
in Service, provided the Employee did not have one or more Years of Service
credited to him prior to such Breaks in Service; and

 

11

--------------------------------------------------------------------------------


 

(x)                                 If the Participant has one Year of Service
to his credit prior to incurring five consecutive Breaks in Service, Years of
Service after such five consecutive Breaks in Service will not be taken into
account for purposes of determining the Participant’s vested percentage under
Section 7.2 with respect to Company Matching Contributions and Company Profit
Sharing Contributions accrued prior to such Breaks in Service.

 

ARTICLE III

 

Participation

 

3.1                               Eligibility.  Each Employee will become a
Participant as of the Entry Date that next follows the date such Employee
completes a Computation Period; provided that such Employee is an Eligible
Employee as of such Entry Date.  If an Employee completes a Computation Period,
but is not an Eligible Employee on the Entry Date as of which he would have
otherwise become a Participant, he will become a Participant as of the day he
becomes an Eligible Employee.  A former Eligible Employee who is rehired by an
Employer less than 30 days following his termination date shall be deemed to be
an Participant on his date of rehire, unless he is not an Eligible Employee at
the time he is rehired or he elects otherwise.  An Employee’s Hours of Service
include service prior to the Effective Date that would have constituted Hours of
Service with any predecessor company under this Plan if the Plan had been in
effect at all times, but only if the Employee is employed by the Company on the
effective date of the Old Plan.

 

3.2                               Participation on Reemployment.

 

(c)                                  A former Participant will become a
Participant again as of the date he again becomes an Eligible Employee.  The
last Deferral Election on file with the Committee will be honored unless the
Participant notifies the Committee that such Deferral Election is revoked.  A
Participant must provide notice of revocation at least 10 days prior to the pay
period when such revocation will first be effective.

 

(d)                                 An Employee re-hired by the Company after
April 1, 2000 will not receive credit under the Plan for service with any
predecessor company.

 

3.3                               Deferral Election and Designation of
Beneficiary.  An Eligible Employee who is about to become a Participant will be
entitled to complete forms for a Deferral Election, Rollover Contribution and a
designation of Beneficiary, as prescribed by the Committee.  Elections in effect
under the Prior Plan on March 31, 2000, or under the Old Plan shall be honored
under the Plan.

 

3.4                               Termination of Participation.  A Participant’s
status as such will cease as of his Termination of Employment or the date he
otherwise ceases to be an Eligible Employee; provided, however, that for
purposes of Section 6.1, Article VII and Article VIII the term “Participant”
will include any former Participant who has not received all payments to which
he is entitled under the Plan.

 

12

--------------------------------------------------------------------------------


 

3.5                               No Contract of Employment.  The fact that a
person is a Participant will not constitute or be evidence of a contract of
employment or give him any right to continued employment with an Employer.

 

ARTICLE IV

 

Deferral Elections

 

4.1                               Deferral Elections.  A Participant may elect
to have his Compensation for each pay period reduced by any whole percentage
from 1% to 25% not to exceed the maximum before-tax contribution amount
permitted under Section 1081.01(d) of the PR Code for the Deferral Limit by
filing in the Deferral Election via the IVR, the Web, or by any other method
prescribed by the Committee.  Such Deferral Election is deemed to be modified by
the Deferral Limit, and is subject to the Committee’s right to limit deferrals
to avoid discrimination in accordance with Section 5.2 and violations of the
limits on annual additions under Section 5.10.  A new Participant may make a
Deferral Election as of the pay period coincident with or immediately following
the Entry Date upon which such Participant becomes eligible to participate in
the Plan.  A Participant must make his deferral election via the IVR, the Web,
or by any other method prescribed by the Committee.  The Deferral Election of a
former Participant, who is rehired within 30 days of his termination of
employment, will be deemed to continue in effect upon the date he again becomes
an active Participant in the Plan, subject to Section 4.2.

 

The following limits apply with respect to pre-tax contributions made for
taxable years beginning after:

 

January 1, 2011

 

$

10,000

 

 

 

 

 

 

 

January 1, 2012

 

$

13, 000

 

 

 

 

 

 

 

January 1, 2013

 

$

15,000

 

 

 

4.2                               Change in Deferral Election.  A Participant
may discontinue, resume, increase, or decrease payroll deductions by filing a
new Deferral Election form as provided in Section 4.1.  A Participant may
resume, increase or decrease payroll deductions, effective as soon as
administratively feasible.

 

4.3                               Salary Deferrals in Excess of Deferral Limit. 
Except with respect to Hardship Withdrawals described in Section 7.9(a):

 

(e)                                  To avoid Salary Deferrals in excess of the
Deferral Limit, the Committee may modify Participants’ Deferral Elections, in a
consistent manner and with notice to affected Participants of such
modifications.

 

(f)                                   If, by any March 1, a Participant notifies
the Committee in the manner prescribed by the Committee that the contributions
made for him under Section 5.1 for the prior Plan Year, plus contributions under
a similar cash-or-deferred arrangement of another employer or an individual
retirement account

 

13

--------------------------------------------------------------------------------

 

created under the PR Code, were in excess of the Deferral Limit, the Committee
will direct the Trustee to refund the excess (plus Trust Fund earnings allocable
to the excess contribution) to the Participant by the April 15 immediately
following the date on which the Committee received the Participant’s notice.  In
addition, if contributions for a Participant under Section 5.1 by themselves
exceed the Deferral Limit for the prior Plan Year, the Participant will be
deemed to have requested a return of such excess, to be made as described in the
previous sentence.

 

4.4                               Military Leave Contributions.  Pursuant to the
provisions of the Uniformed Services Employment and Reemployment Rights Act of
1994 (“USERRA”), a Participant returning to active employment with an Employer
within 90 days after his release from active military duty (or within such
longer period as may be prescribed by relevant law) may file a Deferral Election
with respect to the Plan Years that occurred during his military service in
accordance with the following provisions:

 

(g)                                  Such Deferral Election shall designate the
Plan Year or Years during such military leave to which it applies.

 

(h)                                 The Deferral Election shall be subject to
the Deferral Limit and other limitations in effect for the Plan Years designated
in the Deferral Election (reduced by any Salary Deferrals made in such prior
Plan Years).  The Deferral Election will not be subject to the limitations in
effect for the Plan Year in which such make-up contributions are actually made.

 

(i)                                     Any contributions made pursuant to a
Deferral Election described in this Section shall not be credited with earnings
retroactively for the Participant’s period of military service.

 

(j)                                    The Elective Deferral described in this
Section will be in effect no earlier than the pay period occurring on or
immediately following the Participant’s reemployment date and will expire on the
first to occur of (i) the fifth anniversary of the Participant’s reemployment
date or (ii) the end of a period that is equal to the length of military service
in days multiplied by three.

 

ARTICLE V

 

Contributions

 

5.1                               Salary Deferrals.  Each Participating Employer
will contribute, with respect to its Employees, an amount to the Trust equal to
the amounts deferred under the Deferral Elections.  Salary Deferrals will be
allocated to each Participant’s Salary Deferral Account in an amount equal to
the amount deferred under each Participant’s Deferral Election.  Such
contributions will be made within the time required by US Department of Labor
regulations.

 

5.2                               Treatment of Excess Salary Deferrals for
Highly Compensated Employees.  During each Plan Year, the Committee will
determine whether Deferral Elections of certain Highly Compensated Employees
will be limited for that Plan Year, to the extent necessary to satisfy one of
the tests in Subsection (a) or (b) to prevent a violation of the requirements of

 

14

--------------------------------------------------------------------------------


 

Section 1081(d)(3) of the PR Code The Plan must pass one of the tests described
in Subsection (a) or (b) using the definition of Highly Compensated Employee set
forth in Section 2.25  Corrective measures will be determined using the same
definition of Highly Compensated Employee that was used in conducting the tests.

 

(a)                                         The Average Actual Deferral
Percentage for Participants who are Highly Compensated Employees for the Plan
Year shall not exceed 125% of the Average Actual Deferral Percentage for
Participants who are Non-Highly Compensated Employees for the Plan Year; or

 

(b)                                         The Average Actual Deferral
Percentage for Participants who are Highly Compensated Employees for the Plan
Year shall not exceed 200% of the Average Actual Deferral Percentage for
Participants who are Non-Highly Compensated Employees for the Plan Year,
provided that the Average Actual Deferral Percentage for Participants who are
Highly Compensated Employees does not exceed the Average Actual Deferral
Percentage for Participants who are Non-Highly Compensated Employees by more
than two percentage points or such lesser amount as the Secretary of the
Treasury shall prescribe to prevent the multiple use of this alternative
limitation with respect to any Highly Compensated Employee.

 

If it finds such a violation, the Committee will first reduce or stop payroll
deductions authorized under Deferral Elections with respect to any Highly
Compensated Employees designated by the Committee.  The Committee also may
elect, in combination with such measures or separately, to make a Qualified
Nonelective Contribution, as set forth in Section 5.6, to the Participants who
are Non-Highly Compensated Employees in order to satisfy the requirements of
Section 1081(d)(3) of the PR Code

 

The tests described in paragraphs (a) and (b) above shall be performed by
comparing the actual deferral percentage for Participants who are Highly
Compensated Employees for the current Plan Year to the actual deferral
percentage of all other Participants for the current Plan Year.

 

5.3                               Edwards Lifesciences Corporation Common Stock
Contribution.  The Employer will make an initial contribution of 50 shares of
Edwards Lifesciences Corporation Common Stock to the Trust on behalf of such
Employers’ Employees who are Participants qualifying as Hourly Employees as of
the effective date of the Old Plan.  Such Edwards Lifesciences Corporation
Common Stock Contribution will be allocated to each of such Participant’s Stock
Grant Account and will remain invested in Edwards Lifesciences Corporation
Common Stock.

 

5.4                               Company Matching Contribution.  Each
Participating Employer will contribute a Company Matching Contribution to the
Trust on behalf of such Employer’s Employees who are Participants in an amount
equal to 50% of Salary Deferrals that do not exceed 4% of each such
Participant’s Compensation.  Such Company Matching Contribution will be
allocated to each Participant’s Matching Contribution Account and Profit Sharing
Contribution Account at the rate of 50% of such Participant’s Salary Deferrals
that do not exceed 4% of Compensation, Company Matching Contributions may be
made any time during the Plan Year, at the discretion of the Participating
Employers, but no later than 60 days after the close of the Plan Year.

 

15

--------------------------------------------------------------------------------


 

5.5                               Treatment of Excess Company Matching
Contributions for Highly Compensated Employees.  During each Plan Year, the
Committee will determine whether Company Matching Contributions under
Section 5.4 for any Plan Year shall be limited to the extent necessary to
satisfy one of the tests in Subsection (a) or (b), below to prevent a violation
of the requirements of Section 1081 of the PR Code.  In determining compliance
with these tests, the definition of Highly Compensated Employee in Section 2.25
applies.

 

(a) The Average Actual Contribution Percentage for Participants who are Highly
Compensated Employees for the Plan Year shall not exceed 125% of the Average
Actual Contribution Percentage for Participants who are Non-Highly Compensated
Employees for the Plan Year; or

 

(b) The Average Actual Contribution Percentage for Participants who are Highly
Compensated Employees for the Plan Year shall not exceed 200% of the Average
Actual Contribution Percentage for Participants who are Non-Highly Compensated
Employees for the Plan Year, provided that the Average Actual Contribution
Percentage for Participants who are Highly Compensated Employees does not exceed
the Average Actual Contribution Percentage for Participants who are Non-Highly
Compensated Employees by more than two percentage points or such lesser amount
as the Secretary of the Treasury shall prescribe to prevent the multiple use of
this alternative limitation with respect to any Highly Compensated Employee.

 

If it finds such a violation, the Committee will make, on behalf of the
Participants who are Non-Highly Compensated Employees, a Qualified Nonelective
Contribution as set forth in Section 5.6 or an additional Company Matching
Contribution at a rate specified by the Committee or a combination of both a
Qualified Nonelective Contribution and a Company Matching Contribution to
satisfy the requirements of Section 1081.01(d) of the PR Code.  Any Company
Matching Contribution used to correct a violation may be allocated as a uniform
percentage of Compensation or a uniform dollar amount contributed on a per
capita basis and will be made no later than the end of the 12-month period
immediately following the Plan Year to which such Company Matching Contributions
relate.

 

The tests described in paragraphs (a) and (b) above shall be performed by
comparing the actual contribution percentage for Participants who are Highly
Compensated Employees for the current Plan Year to the actual contribution
percentage of all other Participants for the current Plan Year.

 

5.6                               Qualified Nonelective Contributions.  The
Employer may elect to make Qualified Nonelective Contributions to be allocated
to Non-Highly Compensated Employees in order to satisfy (wholly or in part) the
Actual Deferral Percentage test set forth in Section 5.2   Such contributions
may be made as a uniform percentage of Compensation or a uniform dollar amount
contributed on a per capita basis and shall be made, for purposes of satisfying
the Actual Deferral Percentage test and/or the Actual Contribution Percentage
test, no later than the end of the 12-month period immediately following the
Plan Year to which such contributions relate.    Qualified Nonelective
Contributions that are treated as Company Matching Contributions for purposes of
the Actual Contribution Percentage test may not be taken into account in
determining whether any other contributions or benefits satisfy the requirements
of

 

16

--------------------------------------------------------------------------------


 

PR Code Section 1081.01(d)(3) and may not be taken into account in determining
whether Salary Deferrals meet the Actual Deferral Percentage test of PR Code
1081(d)(3).

 

5.7                               Special Definitions.

 

(a)                                 “Actual Contribution Percentage” means the
ratio (expressed as a percentage) of Company Matching Contributions made on
behalf of the Participant for the Plan Year to the Participant’s Compensation.

 

(b)                                 “Average Actual Contribution Percentage”
means the average (expressed as a percentage) of the Actual Contribution
Percentages of the Participants in a group.

 

(c)                                  “Actual Deferral Percentage” means the
ratio (expressed as a percentage) of Salary Deferral Contributions made by the
Participant for the Plan Year to the Participant’s Compensation for the Plan
Year.    An Actual Deferral Percentage shall not be calculated for a Participant
who has no Compensation for a Plan Year,

 

(d)                                 “Average Actual Deferral Percentage” means
the average (expressed as a percentage) of the Actual Deferral Percentages of
the Participants in a group.

 

(e)                                  “Non-Highly Compensated Employee” means an
Employee who is not a Highly Compensated Employee.

 

(f)                                   “Qualified Nonelective Contribution” means
any contribution to the Plan (other than Company Matching Contributions) made by
the Employer on behalf of a Participant that (i) the Participant may not elect
to receive in cash until distributed from the Plan, (ii) is 100% vested and
nonforfeitable when made, and (iii) is not distributable under the terms of the
Plan to Participants or their Beneficiaries before the earliest of: 
(1) separation from service, death or disability of the Participant,
(2) attainment of age 59½; (3) termination of the Plan without the establishment
of a successor defined contribution plan; (4) the disposition by the Employer to
an unrelated corporation of substantially all of the assets in the trade or
business of the Employer if the Employer continues to maintain the Plan after
the disposition, but only with respect to Participants who continue employment
with the corporation acquiring such assets; or (5) the disposition by the
Employer to an unrelated entity of the Employer’s interest in a subsidiary, if
the Employer continues to maintain the Plan, but only with respect to Employees
who continue employment with such subsidiary.  Qualified Nonelective
Contributions made on a Participant’s behalf shall be maintained in his
Qualified Nonelective Contribution Account.

 

(g)                                  “Qualified Nonelective Contribution
Account” means the Account maintained for Qualified Nonelective Contributions
made to the Plan on behalf of a Participant, after adjustment for earnings,
losses, changes in market value, fees, expenses and distributions, if any.

 

17

--------------------------------------------------------------------------------


 

5.8                               Company Profit Sharing Contributions.  Subject
to the limitations in this section and in Sections 2.10(d) and 6.3, each
Participating Company will contribute a Company Profit Sharing Contribution to
the Trust in an amount equal to the following:

 

(a)                                 2% of each Eligible Employee’s Compensation;

 

(b)                                 A supplemental Company Profit Sharing
Contribution only for those individuals who were employees of Edwards
Lifesciences Technology Sàrl or their precursors, on or prior to December 31,
2003 .   To be eligible to receive the supplemental Company Profit Sharing
Contribution, such Eligible Employee must be employed by a Participating Company
on the day the supplemental contribution is actually made or who terminated
employment during such Plan Year by reason of death, disability or after
attaining age 65.  The amount of such supplemental Company Profit Sharing
Contribution shall depend on a combination of age and their years of service as
of December 31, 2003.  The percentage to be applied shall be that percentage
that corresponds to the age and service factors contained in the following
schedule:

 

Age and Years of Service,
as of December 31, 2003:

 

Annual Transition
Supplemental Profit Sharing
Percentage:

 

65-70

 

2.5

%

71-75

 

3.0

%

76 or more

 

4.5

%

 

Company Profit Sharing Contribution shall be made within the time limits
prescribed in the PR Code.

 

5.9                               Rollover Contribution.  On such forms and in
such manner as prescribed by the Committee, an Eligible Employee may elect,
subject to the approval of the Committee, to make a Rollover Contribution.  No
rollover election will become effective unless the Participant properly selects
the Plan investment fund or funds to which the Rollover Contribution is to be
allocated (in the manner described in Article VI).  A Participant who has
previously made an investment election applicable to his Salary Deferral must
apply the same election to his Rollover Contributions and any election to the
contrary shall be disregarded.

 

ARTICLE VI

 

Allocations to and Investment of Participants’

 

Accounts

 

6.1                               Accounts.  The Trustee will maintain the
following accounts under the Plan:

 

18

--------------------------------------------------------------------------------


 

(a)                                 a Salary Deferral Account for each
Participant for whom Salary Deferrals are made;

 

(b)                                 a Prior Plan Matching Contribution Account,
for each Participant who received a direct transfer of matching account assets
from the Prior Plan to the Plan; the Participant will be 100% vested in such
account;

 

(c)                                  a Matching Contribution Account for each
Participant for whom Company Matching Contributions are made;

 

(d)                                 a Qualified Nonelective Contribution Account
for each Participant for whom Qualified Nonelective Contributions, as defined in
Section 5.7 are made;

 

(e)                                  a Stock Grant Account for each Participant
for whom an Edwards Lifesciences Corporation Common Stock Contribution is made;

 

(f)                                   a Profit Sharing Contribution Account for
each Participant for whom Company Profit Sharing Contributions are made; and

 

(g)                                  a Rollover Account for each Participant who
elected to rollover his accrued benefit from the Edwards Lifesciences
Corporation of Puerto Rico Pension Plan and/or Prior Plan.

 

6.2                               Adjustment of Account Balances.  As of each
Valuation Date, the Investment Committee shall cause the Accounts of
Participants to be adjusted to reflect adjustments in the value of the Trust
Fund, to reflect contributions (net of Forfeitures) and to reflect distributions
of benefits (including trustee-to-trustee transfers, eligible rollover
distributions and withdrawals) as follows:

 

(a)                                 First, the Committee credits the Salary
Deferral Account, Matching Contribution Account and Profit Sharing Account of
each Participant with one-half of the Salary Deferrals, Company Matching
Contributions and Company Profit Sharing Contributions that have been made to
such Accounts on behalf of Participant since the last Valuation Date.

 

(b)                                 Second, the Committee debits each
Participant’s Accounts with any hardship or in-service withdrawals by such
Participant made prior to the 15th day of the second month of the Valuation
Period.

 

(c)                                  Third, the Committee adjusts the
Participant’s Accounts to reflect the Participant’s pro-rata share of each
Investment Fund’s (i) gains or losses, (ii) expenses and (iii) adjustments
reflecting any revaluations in the total fair market value of each Investment
Fund’s assets since the last Valuation Date.

 

(d)                                 Fourth, the Committee credits the
Participant’s Salary Deferral Account and Matching Contribution Account with the
remaining one-half of the Salary Deferrals and Matching Contributions that have
been made to such Accounts on behalf of Participants since the last Valuation
Date.

 

19

--------------------------------------------------------------------------------


 

(e)                                  Fifth, the Committee credits the
Participant’s Qualified Nonelective Contribution Account with the pro rata share
of any Qualified Nonelective Contributions allocated since the last Valuation
Date.

 

(f)                                   Sixth, the Committee debits the
Participant’s Accounts with any distributions made since the last Valuation
Date.

 

If an error in the adjustment of Accounts under this Section is discovered, the
Committee shall correct such error either (i) by crediting or changing the
adjustment necessary to make such correction to or against income or unclaimed
amounts or as an expense of the Trust Fund for the Plan Year in which the
correction is made or (ii) by requiring the Participant’s Employer to make a
special contribution to the Plan.

 

6.3                               Limits on Annual Additions.  For taxable years
beginning January 1, 2012, employer and employee contributions shall not exceed
the lesser of:

 

i.                  $49,000, or,

 

ii.               100% of compensation during taxable year

 

For these purposes compensation will be computed based on calendar years and
will include CODA contributions.  All defined contribution plans maintained by a
single employer shall be grouped together and treated as a single plan.

 

6.4                               Investment Funds.  The Committee may direct
the Trustee to establish a selection of Investment Funds that allow Participants
to direct the investment of all of their Accounts into a range of investment
alternatives.  Such Investment Funds will provide the Participants with a broad
range of investment alternatives whereby each Participant has a reasonable
opportunity to:

 

(a)                                 Affect materially the potential return on
amounts in his Accounts and the degree of risk to which such amounts are
subject;

 

(b)                                 Choose from at least three investment
alternatives:

 

(i)                                     each of which is diversified and each of
which has materially different risk and return characteristics,

 

(ii)                                  which, to the extent normally appropriate
for Participants, allow them to achieve portfolios with respect to the aggregate
of their Accounts which have risk and return characteristics at any point within
the range of all alternatives,

 

(iii)                               each of which when combined with investments
in the other alternatives tends to minimize the overall risk of each
Participant’s portfolio with respect to the aggregate of his Accounts through
diversification; and

 

(c)                                                          Diversify the
investments of his Accounts so as to minimize the risk of large losses.

 

20

--------------------------------------------------------------------------------


 

6.5                               Information Provided under ERISA
Section 404(c).

 

(a)                                 Participant’s Opportunities to Exercise
Control.  The Committee shall communicate its rules to Participants in a manner
calculated to ensure that each Participant has a reasonable opportunity to
direct the investment of his Accounts.  Participants will receive:

 

(i)                                     A statement that the Plan is intended to
constitute a plan described in Section 404(c) of ERISA and that the Plan’s
fiduciaries may be relieved of liability for any losses which are the direct and
necessary result of investment instructions given by the Participant;

 

(ii)                                  A description of the Investment Funds
under the Plan and a general description of the investment objectives and risk
and return characteristics of each such fund, including information relating to
the type and diversification of assets comprising the Investment Fund;

 

(iii)                               The identity of each Investment Fund’s
Investment Manager;

 

(iv)                              An explanation of any specified limitations on
transfers to or from a designated Investment Fund and any restrictions on the
exercise of voting, tender and similar rights appurtenant to the Participant’s
investment in the Investment Fund;

 

(v)                                 A description of any transaction fees and
expenses which affect the Participant’s Accounts in connection with purchases or
sales of interests in the Investment Funds;

 

(vi)                              A description of the procedures established to
provide for the confidentiality of information relating to the purchase, holding
and sale of Edwards Lifesciences Corporation Common Stock, and the exercise of
voting, tender and similar rights by Participants through investment in the
Edwards Lifesciences Corporation Common Stock Fund;

 

(vii)                           In the case of an Investment Fund which is
subject to the Securities Act of 1933, and in which the Participant has no
assets invested immediately following or immediately prior to the Participant’s
initial investment in that fund, a copy of the most recent prospectus provided
to the Plan; and

 

(viii)                        Any materials provided to the Plan relating to the
exercise of voting, tender or similar rights which are incidental to the holding
in the Account of a Participant of an ownership interest in the Edwards
Lifesciences Corporation Common Stock Fund.

 

(b)                                 Additional Information Provided upon
Request.  The Committee shall provide Participants, upon their request, with the
following information:

 

21

--------------------------------------------------------------------------------


 

(i)                                     A description of the annual operating
expenses of each Investment Fund (e.g., investment management fees,
administrative fees, transaction costs) which reduce the rate of return to
Participants, and the aggregate amount of such expenses expressed as a
percentage of average net assets of the fund;

 

(ii)                                  Copies of any prospectuses, financial
statements and reports, and of any other materials relating to the Investment
Funds, to the extent such information is provided to the Plan;

 

(iii)                               A list of the assets comprising the
portfolio of each Investment Fund and the value of each such asset; and

 

(iv)                              Information concerning the value of shares or
units in the Investment Funds, as well as the past and current investment
performance of such funds, determined, net of expenses, on a reasonable and
consistent basis.

 

6.6                               Investment Elections.  Each Participant, in
accordance with rules promulgated by the Committee, is required to direct the
investment of his Accounts in one or more of the Investment Funds available
under the Plan.  Such investment elections shall be subject to the following
limitations:

 

(a)                                 Initial Investment Elections.  At the same
time and in the same manner that a Participant makes his initial Deferral
Election, or if earlier, at the time that an Eligible Employee makes a Rollover
Contribution to the Plan (in accordance with Section 5.10), the Participant must
direct the Trustee in the manner prescribed by the Committee as to the
investment funds to which the amounts credited to his Accounts shall be
invested.  A Participant may invest his Accounts in any combination (in 1%
increments) of the available Investment Funds.  All investment elections shall
continue in force until properly changed in accordance with
subsection (b) below.  If a Participant’s investment election is not valid,
contributions shall be invested in the Plan’s money market investment vehicle or
like investment vehicle until changed by the Participant.

 

(b)                                 Changes in Investment Elections.  Subject to
the trading restriction provisions of Section 6.6, a Participant may change his
investment directions daily.  A Participant may change his investment direction
as to future contributions, as to the amounts already in his Accounts, or as to
both.  Changes in investment elections shall be effected electronically via
telephone or in any such manner prescribed by the Committee and shall become
effective on the day the election is properly made (or on the following business
day, if made after 3:00 p.m. Central Time), subject to the restrictions in
Sections 6.6(e).  The Committee has the authority to implement trading
restrictions on all the investment options available under the Plan.

 

(c)                                  Special Limitations and Procedures
Applicable to the Edwards Lifesciences Corporation Common Stock Fund.  The
following limitations and procedures shall be applicable to investment elections
which specify investment of a

 

22

--------------------------------------------------------------------------------


 

portion of the Participant’s Accounts in the Edwards Lifesciences Corporation
Common Stock Fund:

 

(i)                                     The aggregate amount of the assets of
the Plan which may be invested in the Edwards Lifesciences Corporation Common
Stock Fund shall be limited by the Committee to the extent the Committee deems
necessary to prevent the Plan from holding 5% or more of the then outstanding
Common Stock of Edwards Lifesciences Corporation or such other amount as shall
be necessary to assure that the Plan does not become subject to the provisions
of Section 13(d) of the Securities Exchange Act of 1934.  The Committee is
authorized to take action as it deems appropriate, including directing the
Trustee to invest in money market instruments for the remainder of the calendar
quarter any contributions to the Edwards Lifesciences Corporation Common Stock
Fund that would otherwise cause the Plan to exceed the 5% limit.

 

(ii)                                  Voting of Common Stock of the Edwards
Lifesciences Corporation.  Pursuant to the terms set forth in the Trust
Agreement, each Participant having an interest in the Edwards Lifesciences
Corporation Common Stock Fund shall have the right to direct the manner in which
the Trustee shall vote the Edwards Lifesciences Corporation Common Stock
credited to the Participant’s Accounts.  Before each annual or special meeting
of shareholders of Edwards Lifesciences Corporation, there will be sent to each
applicable Participant a copy of the proxy solicitation material for such
meeting, together with a form requesting instructions to the Trustee on how to
vote the Edwards Lifesciences Corporation Common Stock allocated to such
Participant’s Accounts.  Instructions will be mailed directly to the Trustee to
preserve confidentiality.  Upon receipt of such instructions, the Trustee will
vote such shares as instructed.  The Trustee will vote Edwards Lifesciences
Corporation Common Stock allocated to Participants’ Accounts for which the
Trustee receives no valid voting instructions and Edwards Lifesciences
Corporation Common Stock not credited to Participant’s Accounts, if any, held in
the Trust Fund in a manner consistent with the provisions of the Trust Agreement
and applicable law.  The Committee may, but is not required, to direct the
Trustee with respect to the voting of Edwards Lifesciences Corporation Common
Stock described in the previous sentence, and the Trustee will follow such
directions except where to do so would be a breach of the Trustee’s duties under
the Trust Agreement or applicable law.  The Trustee may not divulge information
with respect to any Participant’s directions regarding voting of Edwards
Lifesciences Corporation Common Stock allocated to his Accounts.  A Participant
is deemed to be a named fiduciary of the Plan with regard to all instructions
the Participant provides to the Trustee as to the manner in which it shall vote
the Edwards Lifesciences Corporation Common Stock credited to such Participant’s
Accounts.

 

(iii)                               Offers for Edwards Lifesciences Corporation
Common Stock.  Pursuant to the terms set forth in the Trust Agreement, in the
event that the stockholders of Edwards Lifesciences Corporation have received an
offer,

 

23

--------------------------------------------------------------------------------

 

including a tender offer, for the purchase or exchange of their shares of
Edwards Lifesciences Corporation Common Stock, the following provisions shall
apply:

 

(A)                               Each Participant having an interest in the
Edwards Lifesciences Corporation Common Stock Fund shall have the right to
direct the Trustee concerning the sale or tendering of the number of shares of
Edwards Lifesciences Corporation Common Stock credited to the Participant’s
Accounts.  A Participant is deemed to be a named fiduciary of the Plan with
regard to all instructions the Participant provides to the Trustee as to the
manner in which it shall vote the Edwards Lifesciences Corporation Common Stock
credited to such Participant’s Accounts.

 

(B)                               The Trustee will use its best efforts to
communicate or cause to be communicated to all Participants the provisions of
the Plan and Trust Agreement relating to such offer, all communications directed
generally to the owners of the securities to whom the offer is made or
available, and any communications that the Trustee may receive from persons
making the offer or any other interested party (including the Company) relating
to the offer.  Edwards Lifesciences Corporation, the Company and the Committee
will provide the Trustee with such information and assistance as the Trustee may
reasonably request in connection with these communications to Participants. 
Neither Edwards Lifesciences Corporation, the Company, nor the Trustee may
interfere in any manner with any Participant’s investment decision with respect
to such an offer.

 

(C)                               If the offer is for all Edwards Lifesciences
Corporation Common Stock held by the Trustee in the Trust Fund, then the Trustee
will:

 

(1)                                 Accept or reject the offer with respect to
Edwards Lifesciences Corporation Common Stock allocated to each Participant’s
Accounts according to that Participant’s investment decision, except where to do
so would be a breach of the Trustee’s duties under the Trust Agreement or
applicable law; and

 

(2)                                 Accept or reject the offer with respect to
Edwards Lifesciences Corporation Common Stock allocated to Participants’
Accounts for which no valid investment decision was received by the Trustee and
with respect to unallocated Edwards Lifesciences Corporation Common Stock held
in the Trust Fund in the Trustee’s sole discretion.

 

24

--------------------------------------------------------------------------------


 

The Trustee may not divulge information with respect to any Participant’s
investment decision regarding the offer.

 

(D)          If the offer is for less than all the Edwards Lifesciences
Corporation Common Stock held by the Trustee in the Trust Fund, all provisions
of paragraphs (A) through (C) will be applied to that offer, except that each
Participant will have the opportunity to make an investment decision for a pro
rata portion of the Edwards Lifesciences Corporation Common Stock allocated to
his Accounts, and the Trustee, after effecting those investment decisions, will
make its acceptance or rejection of the offer with respect to a pro rata portion
of the Edwards Lifesciences Corporation Common Stock allocated to Accounts for
which it received no valid investment instructions or which is held unallocated
in the Trust Fund, so that the offer has been accepted or rejected with respect
to the full amount of Edwards Lifesciences Corporation Common Stock held by the
Trustee in the Trust Fund which was subject to the offer.

 

(E)           Notwithstanding the provisions of paragraphs (C) and (D) above,
the Committee may, but is not required to, direct the Trustee with respect to
the acceptance or rejection of any offer described in paragraph (C) or (D) with
respect to Edwards Lifesciences Corporation Common Stock allocated to
Participants’ Accounts for which no valid investment instructions are received
by the Trustee and with respect to unallocated Edwards Lifesciences Corporation
Common Stock held in the Trust Fund, and the Trustee shall accept or reject any
such offer in accordance with any such directions from the Committee to the
Trustee with respect to the offer, except where to do so would be a breach of
the Trustee’s duties under the Trust Agreement or applicable law.

 

(F)           Following the Trustee’s sale or tender of shares pursuant to the
terms of this subsection, each affected Participant’s interest in the Edwards
Lifesciences Corporation Common Stock Fund shall be eliminated and the proceeds
from the sale or tender of the shares credited to the Participant’s Accounts
shall be subject to the Participant’s investment direction.

 

(iv)          Special Limitations and Procedures Applicable to the Baxter Common
Stock Fund.  The shareholder rights in the event of a tender offer described in
subparagraph (iii), above also shall be applicable to Participants in the Baxter
Common Stock Fund with respect to a pro rata portion of the unallocated shares
of Baxter Common Stock in the Baxter Common Stock Fund determined as described
above.  For purposes of this paragraph, references to “Company” and “Company
Common Stock” in paragraph (d) shall mean “Baxter” and “Baxter Common Stock,”
respectively.

 

25

--------------------------------------------------------------------------------


 

(d)           Common Stock Reserved; Anti-dilution.  Pursuant to a registration
statement filed with the Securities and Exchange Commission with respect to the
Plan, a certain number of shares of the Common Stock of Edwards Lifesciences
Corporation have been registered for sale to the Trustee pursuant to Participant
investment elections described above.  In the event of a stock split, stock
dividend, recapitalization or other event (collectively, a “Corporate Event”)
that would cause the dilution of such registered shares, the number of shares
subject to such registration statement will be automatically adjusted to avoid
dilution in a manner that is consistent with the terms of such Corporate Event.

 

(e)           Edwards Lifesciences Corporation Common Stock Fund Trading
Restrictions.  Purchases and sales of an interest in the Edwards Lifesciences
Corporation Common Stock Fund other than pursuant to a Participant’s periodic
salary reduction investment election are subject to the limitations imposed by
Edwards Lifesciences Corporation’s insider trading policy.  Those Participants
who are deemed to be Section 16(b) officers may have additional restrictions on
trading within the Edwards Lifesciences Corporation Common Stock Fund.

 

6.7          Investment Fund Accounting.  The undivided interest of each
Participant’s Accounts in an Investment Fund shall be determined in accordance
with the accounting procedures specified in the Trust Agreement, investment
management agreement, insurance contract, custodian agreement or other document
under which such Investment Fund is maintained (the “Investment Fund
Document”).  To the extent not inconsistent with such procedures, the following
rules shall apply:

 

(f)            Deposits.  Amounts deposited in an Investment Fund shall be
deposited by means of a transfer of such amounts to such Investment Fund to
conform with the investment elections properly received in accordance with
Section 6.6.

 

(g)           Accounts.  Participant Accounts shall be maintained in U.S.
dollars.

 

(h)           Transfers.  Amounts required to be transferred from an Investment
Fund to satisfy benefit payments and required transfers to effectuate investment
elections in accordance with Section 6.6 shall be transferred from such
Investment Funds as soon as practicable following receipt by the Trustee or
Investment Manager of proper instructions to complete such transfers.

 

(i)            Allocation of Fund Earnings.  Except as provided in the
applicable Investment Fund Document, all amounts deposited in an Investment Fund
shall be invested as soon as practicable following receipt of such deposit. 
Notwithstanding the primary purpose or investment policy of an Investment Fund,
assets of any Investment Fund which are not invested in the primary investment
vehicle authorized by the Investment Fund Document shall be invested in such
short-term instruments or funds as the Trustee or applicable Investment Manager
or insurance institution shall determine pending investment in accordance with
such Investment Fund Document.

 

26

--------------------------------------------------------------------------------


 

(j)            Accounting for Purchases and Sales of Edwards Lifesciences
Corporation Common Stock.  Purchases and sales of Edwards Lifesciences
Corporation Common Stock shall be made for the Edwards Lifesciences Corporation
Common Stock Fund in accordance with the provisions of the Trust Agreement and
in accordance with the following:

 

(i)            No commissions shall be paid in connection with purchases or
sales of Edwards Lifesciences Corporation Common Stock from or to any
disqualified person or party in interest (as defined for purposes of
Section 3(14) of ERISA).

 

(ii)           Purchases of Edwards Lifesciences Corporation Common Stock other
than purchases on the New York Stock Exchange (the “Exchange”) shall be at a
price not greater than the last recorded sales price quoted for such shares on
the Exchange on the last trading day on which there was a recorded sale of such
shares immediately preceding the date of such purchases (the “Exchange Trading
Price”).

 

(iii)          Sales of Edwards Lifesciences Corporation Common Stock other than
sales on the Exchange shall be at a price not less than the Exchange Trading
Price (as defined in subparagraph (ii) above).

 

(iv)          In-kind contributions of the Employers, including contributions of
Edwards Lifesciences Corporation Common Stock, are valued at fair market value. 
For this purpose Edwards Lifesciences Corporation Common Stock shall be valued
as of the date of such contribution at the then Exchange Trading Price (as
defined in subparagraph (ii) above but determined as of the end of the date on
which such contribution is made if such date is a trading day on the Exchange). 
If there are no sales of Edwards Lifesciences Corporation Common Stock on the
date as of which the Exchange Trading Price is determined, then the fair market
value of such common stock shall be the mean of the bid and asked prices for
such date.

 

(v)           If the Committee is unable to determine the Exchange Trading Price
(as defined in subparagraph (ii) above) because sales prices on the Exchange are
not so quoted, such quotes are not available to the Committee or for any other
reason, then the Committee may utilize a composite index price or other price
which is generally accepted for the establishment of fair market value in lieu
of the Exchange Trading Price for purposes of the restrictions of subparagraphs
(i) and (ii) above.

 

6.8        Expenses.  Unless paid by the Employers, all costs and expenses
incurred in connection with the general administration of the Plan and Trust
shall be allocated among the Participants on a pro rata basis.  Expenses of each
Investment Fund will be borne by each Participant in the same proportion that
the amount such Participant invested in each such fund bears to the amount
invested in the fund by all Participants as of the Valuation Date preceding the
date of allocation.

 

27

--------------------------------------------------------------------------------


 

6.9          Crediting Allocations.  Salary Deferrals shall be credited to the
appropriate accounts of participants as of the first accounting date coincident
with or next following the end of the payroll period for which such
contributions are made regardless of the date such contributions are actually
made.  Company Matching Contributions shall be credited to the appropriate
Accounts of Participants as of the first accounting date coincident with or next
following the end of the payroll period for which such contributions are made,
regardless of the date such contributions are actually made.  Qualified
Non-Elective Contributions will be allocated as of the last day of each Plan
Year, regardless of the date such contribution are actually made.  Edwards
Lifesciences Corporation Common Stock Contribution shall be allocated to the
Stock Grant Account as of the first day of the first Plan Year.  Company Profit
Sharing Contributions shall be allocated within the time period prescribed by
the PR Code.   A Rollover Contribution will be credited to a Rollover Account
maintained for the Participant as soon as administratively practicable after
such contribution are remitted to the Trustee

 

ARTICLE VII

 

Distributions, Withdrawals and Loans

 

7.1          Benefits upon Termination.

 

(a)           Full Benefits at Death, Disability or Normal Retirement Age.  If a
Participant incurs a Termination of Employment due to death, Disability or after
attaining Normal Retirement Age, he (or in the case of the Participant’s death,
his Beneficiary) shall be entitled to receive the entire balance of his Accounts
as of the Valuation Date preceding the date of distribution, plus any
allocations made to his Accounts since such Valuation Date.  Effective as of
January 1, 2007, if a Participant dies while performing qualified military
service (as defined in Code section 414(u), which is incorporated herein by
reference), the survivors of the Participant are entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan had the Participant resumed employment
and then experienced a Termination of Employment on account of death.

 

(b)           Vested Benefit for Other Terminations.  If a Participant incurs a
Termination of Employment for reasons other than those described in subsection
(a) above, he shall be entitled to receive the vested portion of his Account
balance, determined as of the Valuation Date preceding the date of
distribution.  A Participant’s Account balance as of the distribution date will
equal the balance of all of the Participant’s Accounts as of the Valuation Date
preceding the distribution, increased by allocations since such Valuation Date.

 

(c)           Form of Benefit.  The normal form of benefit payment under the
Plan is a lump sum distribution.  A Participant may, however, elect to have his
Accounts distributed in the form of periodic payments that are substantially
equal, annual, quarterly or monthly installment payments over a fixed period not
to exceed the life expectancy of the Participant or the joint life expectancy of
the Participant and his designated Beneficiary; provided, however, that such
installments will be paid only

 

28

--------------------------------------------------------------------------------


 

if at least 50% of the present value of the payments can be expected to be paid
to the Participant during his lifetime.  The Committee shall not adjust
installment payments to take into account changes in the life expectancy of a
Participant or of his Spouse or Beneficiary.  A Participant receiving
installments may elect at any time to receive the unpaid balance of his Accounts
as a lump sum.  Benefits may be distributed in cash or in Edwards Lifesciences
common stock.

 

7.2          Vesting of Account Balances.  A Participant’s non-forfeitable
interest in his Accounts will be determined as follows:

 

(a)           Salary Deferral Accounts, Rollover Accounts and Qualified
Nonelective Contribution Accounts, as defined in Section 6.1, are always
non-forfeitable.

 

(b)           Prior Employer Matching Contribution Account is always
non-forfeitable.

 

(c)           Matching Contribution Accounts and Profit Sharing Contribution
Accounts shall become non-forfeitable according to the following schedule:

 

Vesting Schedule

 

 

 

Non-forfeitable

 

Years of Service

 

Percentage

 

Less than One

 

0

%

One, but Less Than Two

 

20

%

Two, but Less Than Three

 

40

%

Three, but Less Than Four

 

60

%

Four, but Less Than Five

 

80

%

Five or more years

 

100

%

 

(d)           For benefit accrual purposes, a Participant who dies or suffers a
Disability while performing qualified military service (as defined in Code
section 414(u), which is incorporated herein by reference) with respect to the
Company is treated as if the Participant has resumed employment in accordance
with the Participant’s reemployment rights under USERRA on the day preceding
death or Disability (as the case may be) and experienced a Termination of
Employment on the actual date of death or Disability.  The amount of Salary
Deferrals of a Participant treated as reemployed under this Section 7.2(d) is
determined on the basis of the Participant’s average actual Salary Deferrals for
the lesser of (i) the 12-month period of service with the Company immediately
before qualified military service, or (ii) if service with the Company is less
than such 12-month period, the actual length of continuous service with the
Company.

 

7.3          Time of Distribution.

 

(e)           A Participant described in Section 7.1(b) may elect to receive the
non-forfeitable interest in his Accounts at any time after Termination of

 

29

--------------------------------------------------------------------------------


 

Employment.  If no election is made, the Plan will distribute the Participant’s
non-forfeitable interest in his Accounts as soon as is administratively feasible
following the month in which he incurs a Termination of Employment, or if later,
the date he attains his Normal Retirement Age, subject to the provisions of
Section 7.4.

 

(f)            A Participant’s non-forfeitable interest in his Accounts will be
distributed to such participant no later than the April 1 following the later of
the Plan Year in which (i) incurs a Termination of Employment or (ii) attains
age 70½. However, if the Participant is a 5% Owner, the non-forfeitable interest
in his Accounts will be distributed to him no later than April 1 following the
calendar year in which he attains age 70½, regardless of whether he is an
Employee as of such date.

 

7.4          Immediate Cash-Out of Small Benefits.  If the amount payable to a
Participant pursuant to Section 7.1 does not exceed $1,000, such amount shall be
paid to the Participant (or to his beneficiary, if appropriate) without the
consent of the Participant as soon as administratively feasible following the
Participant’s Termination of Employment.  This Section 7.4 supersedes any other
provision of the Plan that may conflict with its terms.

 

7.5          Distribution to Beneficiaries.

 

(a)           Lump Sum.  If a Participant dies before receiving the distribution
of the balance of his Accounts, that amount will be paid to his Beneficiary in a
lump sum, or if such Beneficiary elects, installments as provided in Subsection
(b).  If more than two Beneficiaries are identified under Section 7.6(c),
payment to each Beneficiary will be made in a lump sum only.  Lump sum
distributions will be paid to the Participant’s Beneficiary not later than the
last day of the fifth Plan Year following the Plan Year in which the Participant
died.

 

(b)           Installments.  A designated Beneficiary to whom a lump sum
distribution would be made pursuant to this Section 7.5 may request that the
Account be distributed in installments.  If the Participant was receiving
installments prior to his death, such installments will be paid at least as
rapidly as the installment form selected by the Participant.  If the Participant
has not received a distribution from his Accounts after Termination of
Employment and prior to his death, and his Beneficiary is not his spouse, such
installment payments must commence by the last day of the Plan Year following
the Plan Year in which the Participant died, and must be payable over a period
not exceeding the life expectancy of the Beneficiary.  If the Participant’s
spouse is the Beneficiary, such installments may commence at any time after the
Participant’s death, up to the first day of the month preceding the date on
which the Participant would have attained age 70½.

 

7.6          Beneficiaries.

 

(a)           Each Participant (or a Beneficiary who becomes entitled to receive
a distribution under the Plan) may designate a Beneficiary to receive any
payments which are unpaid at his death, by following the procedure designated by
the Committee.  A person who has filed a designation of Beneficiary may revoke
or

 

30

--------------------------------------------------------------------------------


 

change it at any time by complying with the procedure designated by the
Committee.

 

(b)           A married Participant’s spouse, if he has one, will automatically
be his Beneficiary unless he files a copy of a form provided by the Committee
designating a different Beneficiary which contains the Participant’s spouse’s
signed, notarized consent to that designation.

 

(c)           If a Participant has not designated a Beneficiary or if the
Beneficiary who was designated is dead, the Beneficiary under this Section will
be the member(s) of the first of the following groups of relatives of the person
on account of whose death payment is to be made who has any living member(s) on
the date of payment:  (i) his spouse, (ii) in equal shares to each of his
children with one such share collectively to the descendants of any deceased
child, per stirpes, (iii) in equal shares to each of his parents; (iv) in equal
shares to each of his brothers and sisters with one such share collectively to
the descendants of any deceased brother or sister, per stirpes, and (v) his
estate.

 

7.7          Distributions to Incapacitated or Disabled Persons.  If the
Committee determines that a Participant or Beneficiary is incapacitated or
disabled to the extent that he is unable to manage his financial affairs, the
Committee may (until a claim is made by a conservator or other person legally
responsible for the care of the person or of his estate) make any payment due to
such person under the Plan to any other person or entity for the benefit of the
incapacitated Participant or Beneficiary.  Once a proper claim has been made to
the Committee, any payments to which the incapacitated Participant or
Beneficiary is entitled will be made to the conservator or other person legally
charged with the care of the person or of his estate.

 

7.8          Direct Rollovers.  Notwithstanding any other provision of the Plan,
if a Participant who has incurred a Termination of Employment notifies the
Committee that he desires to transfer the entire distribution otherwise payable
to him to an individual retirement account pursuant to PR Code Section 1081.02,
to a non-deductible individual retirement account pursuant to PR Code
Section 1081.03, to a retirement plan that is qualified under. PR Code Sections
1081.01(a) or 1081.015(d) or to a plan offered by his employer which is
qualified under PR Code Section 1081.02, the distribution otherwise payable to
the Participant may be made as a direct transfer to the trustee or trustees of
the transferee plan’s tax-exempt trust fund or to the custodian of the
individual retirement account, subject to the following conditions:

 

(a)           Notification by the terminated Participant shall be in writing on
a form provided by the Committee and shall be delivered to the Committee as soon
as practicable, but no later than the date on which payment would otherwise be
made from the Plan to the Participant;

 

(b)           The transferee plan shall include an express authorization for its
trustees to receive, hold and distribute in accordance with that plan all
transferred, portable, vested and lump sum accounts of any new Participant in
the plan that are

 

31

--------------------------------------------------------------------------------


 

attributable to participation in the qualified defined contribution plan of a
former employer; and

 

(c)           The Participant shall be provided with a notice of his rights
under this Section 7.8 no less than 30 days and no more than 180 days before the
commencement of an eligible rollover distribution from the Plan.  Written
consent for the distribution must not be made before the Participant receives
the notice and must not be made more than 180 days before such commencement. 
Such distribution may commence less than 30 days after the notice is given
provided that:

 

(i)            The Committee clearly informs the Participant of his right to a
period of at least 30 days after receiving the notice to consider the decision
of whether or not to elect a distribution (and, if applicable, a particular
distribution option); and

 

(ii)           The Participant, after receiving the notice, affirmatively elects
a distribution.

 

(d)           For purposes of the direct rollover provisions in this Section 7.8
of the Plan, any amount that is distributed on account of hardship shall not be
an eligible rollover distribution and the distributee may not elect to have any
portion of such distribution paid directly to an eligible retirement plan.

 

7.9          In-Service Withdrawals.  Accounts of Participants who have not
ceased to be Employees may be withdrawn in accordance with the following rules:

 

(a)           Hardship Withdrawals.  A Participant may, by following the
procedure designated by the Committee, withdraw all, or part, of the portion of
his Salary Deferral Account which is attributable to his Salary Deferrals, not
including any earnings thereon.  Any withdrawal under this Section 7.9(a) must
be on account of an immediate and heavy financial need of the Participant and
cannot be more than the amount which is necessary to satisfy that need, unless
the Participant has attained age 59½.  A Participant may obtain no more than two
hardship withdrawals in any Plan Year.  For purposes of this paragraph:

 

(i)            The following are the only financial needs considered immediate
and heavy:  expenses incurred or necessary for medical care, as described in  __
Section 1033.15 (a)(4)of the PR Code, of the Participant, his spouse or
dependents; the purchase (excluding mortgage payments) of a principal residence
for the Participant; payment of tuition and related educational fees for the
next 12 months of post-secondary education for the Participant, his spouse,
children or dependents; or the need to prevent the eviction of the Participant
from, or a foreclosure on the mortgage of, his principal residence.

 

(ii)           A distribution will be considered as necessary to satisfy an
immediate and heavy financial need of the Participant only if the Participant
demonstrates to the Committee’s satisfaction that:

 

32

--------------------------------------------------------------------------------


 

(A)          the Participant has obtained all distributions, other than hardship
distributions;

 

(B)          the Participant agrees, as a condition of the distribution, that he
will be suspended from making Salary Deferrals under this and all other plans of
the Employer for twelve months after receipt of the distribution;

 

(C)          The Participant may not make Salary Deferrals to the Plan or any
other qualified plan of the Employer for the Participant’s taxable year
immediately following the taxable year of the hardship distribution in excess of
the Deferral Limit for such next taxable year less the amount of such
Participant’s Salary Deferrals for the taxable year of the hardship
distribution; and

 

(D)          the distribution is not in excess of the amount of an immediate and
heavy financial need (including amounts necessary to pay any federal, state or
local income taxes or penalties reasonably anticipated to result from the
distribution).

 

(b)           Withdrawals after Age 59½.  A Participant who has attained age 59½
may elect to withdraw 100% of the value of his Accounts, excluding his Stock
Grant Account, without the need to demonstrate an immediate and heavy financial
need.  Only one withdrawal per calendar year may be made pursuant to this
subsection.

 

(c)           Any application for a distribution under this Section will be
deemed to be a consent by the Participant to the distribution.

 

7.10        Qualified Domestic Relations Orders.  Any payment which would
otherwise be made under this Article VI may be modified to the extent necessary
to comply with any judgment, decree or other order which the Committee
determines is a “qualified domestic relations order” (as defined by ERISA).  The
Committee will adopt rules for determining whether any judgment, decree or order
received by the Plan is a “qualified domestic relations order” and for
administering payments under any such order.

 

7.11        Distribution When Distributee’s Address Is Unknown.  Subject to all
applicable laws relating to unclaimed property, if the Committee or Trustee
mails by registered or certified mail, postage prepaid, to the last known
address of a Participant or Beneficiary, a notification that he is entitled to a
distribution hereunder, and if the notification is returned by the United States
Postal Service as being undeliverable because the addressee cannot be located at
the address indicated, and if neither the Committee nor the Trustee has
knowledge of such Participant’s or Beneficiary’s whereabouts within three years
from the date the notification was mailed, or if within three years from the
date the notification was mailed to the Participant or Beneficiary he does not
respond by informing the Committee or the Trustee of his whereabouts, then, and
in either of those events, as soon as practicable following the third
anniversary of the mailing of the notification, the then undistributed share of
such Participant or Beneficiary shall be paid to the person or persons who would
have been entitled to take such share in the event of

 

33

--------------------------------------------------------------------------------

 

the death of the Participant or Beneficiary whose whereabouts are unknown,
assuming that such death occurred as of the third anniversary of the mailing of
such notification.  In the event such alternate payment cannot be made, and
subject to the applicable state laws concerning escheat, the aggregate amount of
such Participant’s Accounts shall be held in a suspense account until the end of
the Plan Year and shall serve to reduce any Company Matching Contributions for
that Plan Year; provided, however, that such amounts shall be reinstated to the
proper Participant Accounts upon a valid claim thereof by the proper Participant
or Beneficiary.

 

7.12        Forfeitures.  The portion of any Participant’s Matching Contribution
Account and Profit Sharing Contribution Account which is not vested under
Section 7.2 will become a Forfeiture upon such Participant’s Termination of
Employment and, except as provided in subsection (c) below, will be applied to
reduce Company Matching Contributions and Profit Sharing Contributions on a
periodic basis.  However, if such Participant resumes employment with an
Employer before incurring five consecutive One-Year Breaks In Service, the
Forfeiture (unadjusted for subsequent earnings or losses) shall be restored to
the Participant’s Salary Deferral Account if the Participant restores to the
Plan the amount previously distributed in accordance with subsection (a) below
unless such restoration is not required under an applicable Supplement to this
Plan.  The restorations of a Participant’s Matching Contribution Account and
Profit Sharing Contribution Account are subject to the following rules:

 

(a)           Buy-Back Contribution.  The Forfeiture shall be restored if,
within 60 months following such Participant’s resumption of employment, he
deposits with the Committee an amount equal to the portion of his Matching
Contribution Account and Profit Sharing Account which was previously
distributed.

 

(b)           Restoration of Forfeitures.  As of the first Valuation Date
following receipt by the Committee of the deposit described in
subsection (a) above (or as soon as practicable thereafter), the Participant’s
Matching Contribution Account and Profit Sharing Contribution Account shall be
credited with the Forfeiture.

 

(c)           Source of Restoration.  The amounts necessary to restore the
Forfeiture in accordance with subsection (b) above shall be allocated for such
purpose from Forfeitures not yet applied towards Company Matching Contributions
and Profit Sharing Contributions, and if such Forfeitures are not sufficient for
this purpose, then, to the extent necessary to satisfy such restoration, the
balance of such Forfeitures in accordance with subsection (b) above shall be
restored by a special allocation of Company Matching Contributions and Profit
Sharing Contributions which shall reduce the amounts available to credit to all
other Participants as of such Valuation Date.  In lieu of such method of
restoring the Forfeiture, the Participant’s Employer may make a special
contribution which shall be utilized solely for purposes of such restoration.

 

7.13        Loans to Participants.  Loans shall be extended to Participants who
are Employees of Participating Employers (those Employees classified as
Section 16(b) officers of the Company must obtain permission from the Company in
order to receive a loan under this Section), but excluding:  (i) Participants,
located outside Puerto Rico who, at the time the loan is made, are not receiving
regular payments of compensation under a Puerto Rico payroll system,

 

34

--------------------------------------------------------------------------------


 

(ii) those Employees that according to ERISA are classified as Parties in
Interest, (iii) Participants who have a domestic relations order pending with
the Plan, (iv) those individuals who are receiving benefits under the Company’s
long term disability plan, and (v) Participants who are on an unpaid leave of
absence or severance.  Loans to Participants are subject to the following rules:

 

(a)           Authority.  The Committee, upon request by a Participant in the
manner described in subsection (n) below, shall direct the Trustee to make a
loan from the Trust Fund to a Participant.

 

(b)           Loan Documents.  Each loan shall be evidenced by a written
promissory note providing for repayment and interest.  As described in
subsection (n) below, the promissory note shall consist of a loan agreement, to
which the Participant shall indicate his agreement by endorsing the loan check. 
The Committee shall make appropriate arrangements with the Trustee regarding the
custody of such notes.

 

(c)           Applicability.  The Committee shall exercise its authority under
this Section in a manner which makes loans available to all eligible Plan
Participants on a reasonably equivalent basis.  Loans shall also be made
available to any other person who has an account balance under the Plan, even 
if the person is a “party in interest” with respect to the Plan, as defined in
section 3(14) of ERISA.

 

(d)           Frequency and Number.  The Committee may establish conditions on
the frequency and number of loans to Participants.  As of the Effective Date, no
Participant may have more than one loan outstanding at any given time.

 

(e)           Term of Loan.  The term of the loan will be for a period of time
not exceeding five years.  Notwithstanding the foregoing, the term of the loan
may be for a period of up to ten years if the loan is used to acquire any
dwelling unit which within a reasonable time is to be used as a principal
residence of the Participant. The Committee shall be entitled to rely on any
representation made by a Participant with regard to the purpose for which a loan
is requested.

 

(f)            Minimum Loan.  From time to time, the Committee may establish a
minimum loan amount, provided that such limitation shall not exceed $1,000.

 

(g)           Maximum Loan.  The principal amount of the loan may not exceed the
lesser of:

 

(i)            $50,000, provided that such dollar limit shall be reduced by the
highest outstanding balance of loans to the Participant from the Plan and any
other “qualified employer plan” maintained by the Employer or any Commonly
Controlled Entity of the Employer at any time in the prior twelve (12)
consecutive month period; or

 

(ii)           50% of the sum of the Participant’s vested Accounts under this
Plan (excluding the Participant’s Stock Grant Account), provided that such

 

35

--------------------------------------------------------------------------------


 

percentage limit shall be reduced by the percentage of such Participant’s
Accounts which is then invested in any other loans.

 

The limitations of subparagraphs (1) and (ii) above shall be applied as of the
Accounting Date immediately preceding or coincident with the day the loan is
requested pursuant to the procedures specified in subsection (n) below;
provided, however, that the Participant’s vested Accounts as of such request
date shall be reduced by the amount of any withdrawals made to such Participant
between the date of the loan request and the date such loan is processed by the
Trustee.

 

(h)           Interest Rate.  The interest rate charged to Participants for
loans under this Section shall be determined by the Committee from time to
time.  The rate selected by the Committee for this purpose shall be a rate which
the Committee determines is within the range of prevailing rates which would be
charged by commercial lenders for loans of a similar type.  For this purpose the
Committee may rely on such evidence as it may deem reliable concerning such
prevailing rates and all decisions of the Committee regarding such rates shall
be conclusive.

 

(i)            Security.  Loans shall be secured by all of the balances in the
Participant’s Accounts, together with such additional collateral as the
Committee may require either at the time of the loan or from time to time
thereafter.  In determining the adequacy of such security, the Committee shall
not consider any non-vested portion of the Participant’s Accounts, and a
Participant’s vested Accounts shall not be considered adequate security unless
immediately prior to disbursement of the loan the vested portions of the
Participant’s Accounts (as of the most recent Accounting Date) have an aggregate
value equal to at least twice the sum of the face amount of such loan and the
then outstanding balances of all prior loans to such Participant.

 

(j)            Loan Fees.  An application fee shall be charged against the
Participant’s Account for each loan processed.  The amount of such fee shall be
established by the Committee from time to time.

 

(k)           Repayment Terms.  All Plan loans shall be repaid under a written
repayment schedule by payroll deduction and shall be evidenced by a written
promissory note payable to the Trustee.  If a Participant with an outstanding
loan incurs a Termination of Employment thereby making payroll deductions
impossible, then, unless the Participant elects to roll over such loan and the
transferee plan agrees to accept such roll over, the Participant must repay the
entire outstanding balance of the loan upon the earlier of (1) the expiration of
the original term of the loan and (ii) the date which is 90 days after such
Termination of Employment.  In no event shall principal and interest payments be
less frequent than quarterly on a level amortization basis in substantially
non-increasing installments.  Loans may be prepaid in full at any time.  Loan
repayments under this Plan may be suspended with respect to a Participant in
military service to the extent required by USERRA.

 

36

--------------------------------------------------------------------------------


 

(l)            Distribution Prior to Loan Repayment.  Notwithstanding any other
provision of the Plan, any distribution under this Plan to or on behalf of a
Participant to whom one or more loans are then outstanding shall first be
applied by the Trustee to reduce the outstanding balances of such loans.  For
this purpose loan reductions shall first be applied to satisfy any loan
installments in default.  Payments shall be applied to loans which are not in
default pro rata.

 

(m)          Events of Default.  In the event of a default in payment of either
principal or interest that is due under the terms of any loan, the Plan
Administrator may declare the full amount of the loan due and payable and may
take whatever action may be lawful to remedy the default.  With respect to a
Participant who terminates employment, default will be deemed to have occurred
if any loan is not rolled over or paid in full within 90 days following his
termination of employment, as described in subsection (k) above.  With respect
to a Participant who is an Employee on an unpaid leave of absence, default will
be deemed to have occurred if any payment is not made within one year following
the due date for any payment of principal and/or interest for which no payment
is made by the Participant.  The Trustee may offset amounts owed by the
Participant against Plan benefits owed to him or her without being in violation
of Section 7.13.

 

(n)           Requesting Loans.  A Participant may request a loan electronically
via telephone or in any such manner prescribed by the Committee.

 

(i)            Non-Residential Loans.  Upon receipt and approval of a request
for a non-residential loan, the Trustee shall mail a loan agreement (including a
promissory note) along with a loan check to the Participant.  By endorsing the
check, the Participant shall indicate his agreement to the terms and conditions
of the loan, as described in the loan agreement.

 

(ii)           Residential Loans.  Upon receipt of a request for a loan to be
used for the purchase of the Participant’s primary residence, the Trustee shall
send the Participant a loan agreement along with information as to what
supporting documentation the Participant must submit in connection with such
loan request.  The Participant must then submit this supporting documentation
within 30 days.  If the loan request is approved, the Trustee shall mail a loan
agreement (including a promissory note) along with a loan check to the
Participant.  By endorsing the check, the Participant shall indicate his
agreement to the terms and conditions of the loan, as described in the loan
agreement.  If the loan request is denied, the Trustee shall notify the
Participant and inform the Participant of the reason for such denial within a
reasonable period of time after the loan request.

 

(o)           Hierarchy.  Loan amounts shall be deducted from the Participant’s
Accounts in the manner prescribed by the Committee.

 

7.14        No Representation Regarding Tax Effect of Withdrawals or Loans. 
Neither the Employers, the Committee, the Trustee nor any other Plan
representative shall be construed as representing the tax effects of any
withdrawals or loans made in accordance with this

 

37

--------------------------------------------------------------------------------


 

Article VII.  It shall be the responsibility of Participants requesting
withdrawals or loans to consider the tax effects of such withdrawals or loans
and to consult with their personal tax advisor.

 

ARTICLE VIII

 

Plan Committees

 

8.1          Membership of Administrative and Investment Committee.  The Company
hereby delegates its powers with respect to the appointment of the Plan
fiduciaries, including the power to appoint the administrator and the Trustee,
to Edwards Lifesciences Corporation.  The Administrative and Investment
Committee (the “Committee”), consisting of at least three persons, shall be
appointed by the Compensation Committee of the Board of Directors.  The
Secretary of the Company will certify to the Trustee from time to time the
appointment to (and termination from) office of each member of the Committee and
the persons, if any, who are selected as secretaries of the Committee.  The
appointment of a member of the Committee and acceptance of such appointment by
any person constitutes an agreement by and between the Company and such
Committee member that the member, acting in concert with the other Committee
members, shall have and will exercise the powers and duties described herein,
including, with respect to the Committee, the power and duty to interpret this
Plan, make changes to plan structure as deemed appropriate, and determine the
benefits to which Participants are entitled hereunder.

 

8.2          Administrative and Investment Committee Powers and Duties.  The
Administrative and Investment Committee (the “Committee”) shall have such powers
and duties necessary to discharge its duties hereunder, including, but not
limited to, the following:

 

(a)           Within its complete and unfettered discretion to construe and
interpret the Plan and Trust Agreement provisions and to resolve all questions
arising under the Plan including questions of Plan participation, eligibility
for benefits and the rights of Employees, Participants, Beneficiaries and other
persons to benefits under the Plan and to determine the amount, manner and time
of payment of any benefits hereunder;

 

(b)           To prescribe procedures, rules and regulations to be followed by
Employees, Participants, Beneficiaries and other persons or to be otherwise
utilized in the efficient administration of the Plan consistent with the Trust;

 

(c)           To make determinations as to the rights of Employees,
Participants, Beneficiaries and other persons to benefits under the Plan and to
afford any Participant or Beneficiary dissatisfied with such determination with
rights pursuant to a claims procedure adopted by the Committee;

 

(d)           To settle or compromise claims against the Plan by Participants,
Beneficiaries and other persons;

 

(e)           To enforce the Plan in accordance with the terms of the Plan and
the Trust and to enforce its procedures, rules and regulations;

 

38

--------------------------------------------------------------------------------


 

(f)            To be responsible for the preparation and maintenance of records
necessary to determine the rights and benefits of Employees, Participants and
Beneficiaries or other persons under the Plan and the Trust and to request and
receive from the Employers such information necessary to prepare such records;

 

(g)           To prepare and distribute in such manner as it deems appropriate
and to prepare and file with appropriate government agencies information,
disclosures, descriptions and reporting documents regarding the Plan, and in the
preparation and review of such reports the Committee is entitled to rely upon
information supplied to it by the Employees, accountants, counsel, actuaries,
the Investment Managers and any insurance institutions described in the Trust
Agreement;

 

(h)           To appoint or employ individuals to assist in the administration
of the Plan and other agents (corporate or individual) that the Committee deems
advisable, including legal counsel and such clerical, medical, accounting,
auditing, actuarial and other services as the Committee may require in carrying
out the provisions of the Plan.  However, no agent except an Investment Manager
or fiduciary named in the Plan shall be appointed or employed in a position that
would require or permit him or her:  (i) to exercise discretionary authority or
control over the acquisition, disposition or management of Trust assets; (ii) to
render investment advice for a fee; or (iii) to exercise discretionary authority
or responsibility for Plan administration;

 

(i)            To cause to be prepared and to cause to be distributed, in such
manner as the Trustee determines to be appropriate, information explaining the
Plan and Trust;

 

(j)            To furnish to the Employers upon request such annual or other
reports with respect to the administration of the Plan as are reasonable and
appropriate;

 

(k)           To receive, review and keep on file (as it deems convenient or
proper) reports of the financial condition, receipts and disbursements, and
assets of the Trust;

 

(l)            To discharge all other duties set forth in the Plan;

 

(m)          to establish and from time to time revise the investment policy of
the Plan, to communicate and consult with the Company, the Committee and the
Trustee and any Investment Manager or insurance institution regarding the
investment policy applicable to the Plan as a whole or to any individual
Investment Fund;

 

(n)           To supervise the performance by the Trustee and any Investment
Manager or insurance institution regarding their responsibilities under the Plan
and Trust.  The Committee shall review and analyze performance information
supplied by the Trustee and the Investment Managers or insurance institutions to
the Committee and/or any such performance information obtained independently by
the Committee and shall report the results of such analysis to the Board of
Directors from time to time in such form and with such degree of frequency as
the Committee

 

39

--------------------------------------------------------------------------------


 

shall determine proper.  Such responsibilities of the Committee with respect to
supervision, review and analysis shall be performed no less frequently than once
each Plan Year and shall ordinarily not be required more frequently than once
each calendar quarter.  The Trustee, Investment Managers and insurance
institutions have been allocated the responsibility for day-to-day investment
management of the Plan and Trust and the responsibilities of the Committee
hereunder are not intended to relieve the Trustee, Investment Managers or
insurance institutions of such on-going investment management responsibilities;

 

(o)           To instruct the Trustee, the Investment Managers and insurance
institutions with respect to the proper application of contributions made under
the Plan;

 

(p)           To determine the proper allocation of investment responsibilities
with respect to the assets of the Plan between the Trustee and any Investment
Manager or insurance institution acting hereunder or under the terms of the
Trust and to allocate fiduciary responsibilities among these parties;

 

(q)           To the extent not provided to the contrary in the Trust Agreement,
to appoint the Trustee and any Investment Managers or insurance institutions, to
direct the establishment of any Investment Fund and to remove the Trustee and
any Investment Managers or insurance institutions or appoint additional
Trustees, Investment Managers or insurance institutions;

 

(r)            To review any accounts submitted by the Trustee and any
Investment Managers or insurance institutions and to report to the the Board of
Directors with respect to any such accounts;

 

(s)            Following the Committee’s determination of the benefit rights of
any Participant or Beneficiary, to aggregate information concerning such
benefits and authorize and direct the Trustee with respect to the commencement,
modification or cessation of such benefit payments;

 

(t)            To supervise the performance of fiduciary responsibilities by
others including the Trustee and any Investment Managers;

 

(u)           To appoint and utilize the services of administrative staff
employees of the Company and the other Employers for the performance of duties
delegated to the Committee hereunder and to rely upon information received from
such staff employees; provided that in both cases the Committee reasonably
believes the performance of such services and the preparation of such
information is within the competence of such staff employees;

 

(v)           To furnish to the Employers, upon reasonable request, such annual
or other reports as the Employers deem necessary regarding the administration of
the Plan; and

 

40

--------------------------------------------------------------------------------


 

(w)          To employ reputable agents (who may also be Employees) and to
delegate to them any of the administrative powers or duties imposed upon the
Committee or the Employers.

 

8.3          Conflicts of Interest.  No member of the Committee shall
participate in any action on matters involving solely such member’s rights or
benefits as a Participant under the Plan.

 

8.4          Compensation; Reimbursement.  No member of the Committee shall
receive compensation for his services, but the Employers shall reimburse him for
any necessary expenses incurred in the discharge of his duties.

 

8.5          Standard of Care.  The Committee shall perform its duties under
this Plan in accordance with the terms of this document and the Trust Agreement
solely in the interest of the Participants and for the exclusive purposes of
providing retirement benefits to Participants and defraying the reasonable
expenses of Plan administration and operation.  The Committee shall also perform
its duties under this Plan with the care, skill, prudence and diligence under
the circumstances then prevailing that a prudent man, acting in a like capacity
and familiar with such matters, would use in the conduct of an enterprise of a
like character and with like aims.

 

8.6          Action by Committee.  Action by the Committee is subject to the
following special rules:

 

(a)           The Committee may act by meeting or by document signed without
meeting, and documents may be signed through the use of a single document or
concurrent documents.

 

(b)           The Committee shall act by a majority, and such action shall be as
effective as if such action had been taken by all Committee members, provided
that by majority action one or more Committee members or other persons may be
authorized to act with respect to particular matters on behalf of all Committee
members.

 

(c)           The Committee may, but is not required to, select a secretary, who
may but need not be a Committee member, and the certificate of such secretary
that the Committee has taken or authorized any action shall be conclusive in
favor of any person relying upon such certificate.

 

(d)           The Committee may act through agents or other delegates and may
retain legal counsel, auditors or other specialists (who may also be Employees)
to aid in the Committee’s performance of its responsibilities.

 

8.7          Resignation or Removal of Committee Member.  Any person serving as
an Committee member may resign from such Committee at any time by written notice
to the Compensation Committee of the Board of Directors or may be removed by the
Compensation Committee at any time by written notice to such member.    The
Compensation Committee shall fill any vacancy in the membership of the Committee
as soon as practicable.  Until any such vacancy is filled, the remaining members
of the Committee may exercise all of the powers, rights and duties conferred on
such Committee.

 

41

--------------------------------------------------------------------------------


 

8.8          Uniform Application of Rules by Administrative and Investment
Committee (the “Committee”).  The Committee shall apply all rules, regulations,
procedures and decisions uniformly and consistently to all Employees and
Participants similarly situated.  Any ruling, regulation, procedure or decision
of the Committee which is not inconsistent with the provisions of the Plan or
the Trust shall be conclusive and binding upon all persons affected by it. 
There shall be no appeal of any ruling by the Committee which is within its
authority, except as provided in Section 9.10 below.  When making a
determination or a calculation, the Committee is entitled to rely on information
supplied by the Employer, Trustee, Investment Managers, insurance institutions,
accountants and other professionals including legal counsel for the Company.

 

8.9          Claims Procedure.  Each person entitled to benefits under the Plan
(the “Applicant”) must submit a written claim for benefits to the Committee.  If
a claim for benefits by the Applicant is denied, in whole or in part, the
Committee shall furnish the Applicant within 90 days after receipt of such claim
(or within 180 days after receipt if special circumstances require an extension
of time), a written notice which specifies the reason for the denial, refers to
the pertinent provisions of the Plan on which the denial is based, describes any
additional material or information necessary for properly completing the claim
and explains why such material or information is necessary, and explains the
claim review procedures of this Section 9.10.  Any Applicant whose claim is
denied under the provisions described above, or who has not received from the
Committee a response to his claim within the time periods specified in the
provisions described above, may request a review of the denied claim by written
request to the Committee within 60 days after receiving notice of the denial. 
In connection with such request, the Applicant or his authorized representative
may review pertinent documents and may submit issues and comments in writing. 
If such a request is made, the Committee shall make a full and fair review of
the denial of the claim and shall make a decision not later than 60 days after
receipt of the request, unless special circumstances (such as the need to hold a
hearing) require an extension of time, in which case a decision shall be made as
soon as possible but not later than 120 days after receipt of the request for
review, and written notice of the extension shall be given to the Applicant
before the commencement of the extension.  The decision on review shall be in
writing and shall include specific reasons for the decision and specific
references to the pertinent provisions of the Plan on which the decision is
based.  No person entitled to benefits under the Plan shall have any right to
seek review of a denial of benefits, or to bring any action to enforce a claim
for benefits, in any court prior to his filing a claim for benefits and
exhausting all of his rights under this Section 9.10.  Although not required to
do so, an Applicant may choose to state the reason or reasons he believes he is
entitled to benefits, and may choose to submit written evidence, during the
initial claim process or review of claim denial process.  However, failure to
state any such reason or submit such evidence during the initial claim process
or review of claim denial process, or by written notice to the Committee within
60 days of the date of the decision on the review of the claim denial, shall
permanently bar the Applicant, and his successors in interest, from raising such
reason or submitting such evidence in any forum at any later date.

 

8.10        Investments in Edwards Lifesciences Corporation Common Stock.  The
Committee is responsible for directing the Trustee with respect to investments
of Plan assets in Edwards Lifesciences Corporation Common Stock.  In connection
with such investments, the Committee has the authority to cause the Trustee to
exercise or sell in the open market any

 

42

--------------------------------------------------------------------------------


 

options, rights or warrants which entitle the Plan to subscribe to or purchase
shares of Edwards Lifesciences Corporation Common Stock.  The Committee is
responsible for determining the appropriate value for Edwards Lifesciences
Corporation Common Stock contributed to the Plan or purchased by the Plan. 
Notwithstanding the foregoing, all certificates for shares of Edwards
Lifesciences Corporation Common Stock held on behalf of the Plan shall be in the
custody of the Trustee and shall be held in the name of the Trustee or a nominee
of the Trustee.  Prior to any distribution of Plan assets in the form of Edwards
Lifesciences Corporation Common Stock, the Committee shall cause such Common
Stock held by the Trust, to the extent not registered under the Securities Act
of 1933, to be registered to the extent required under said Act.  At the
election of the Participant or his Beneficiaries, distributions from the Plan
may be made in whole shares of Edwards Lifesciences Corporation Common Stock
from the Edwards Lifesciences Corporation Common Stock Fund, provided that
property distributed in Edwards Lifesciences Corporation Common Stock may only
be distributed if the requirements of this Section 9.11 are satisfied.  As part
of the distribution election, a Participant or his Beneficiaries, as applicable,
must indicate the amount, if any, of the balance in the Participant’s Accounts
invested in the Edwards Lifesciences Corporation Common Stock Fund that he
wishes to receive in Edwards Lifesciences Corporation Common Stock.

 

ARTICLE IX

 

Named Fiduciaries and Allocation of Responsibilities

 

9.1          Named Fiduciaries.  Pursuant to Section 402(a)(1) of ERISA, the
following persons shall be Named Fiduciaries under the Plan and Trust and shall
be the only Named Fiduciaries thereunder:

 

(a)           the Company, as Plan Sponsor;

 

(b)           the Board of Directors of the Company;

 

(c)           the Trustee(s) under the Trust(s); and

 

(d)           the Committee as the administrator of the Plan.

 

9.2          Allocation of Responsibilities among Named Fiduciaries.

 

(a)           Trustee.  The Trust has been heretofore established.  The Trustee
shall have the authority, discretion and responsibility for the control,
investment and management of the assets of the Fund as provided in the Trust,
except to the extent that Participants direct the investment of their Accounts
under Article VI, and shall have no other responsibilities other than those
provided under the Trust.

 

(b)           Board of Directors.  The Board of Directors shall have the
authority and responsibility as provided in the Plan and Trust for the
designation and retention of all Named Fiduciaries as provided in the Plan and
the Trust.

 

(c)           The Company.  The Company shall have the responsibility and
authority for the exercise of all other fiduciary functions that may be provided
in the

 

43

--------------------------------------------------------------------------------

 

Plan or in the Trust necessary for the operation of the Plan except such
functions as are assigned to other Named Fiduciaries pursuant to the Plan or
Trust.

 

(d)           Administrative and Investment Committee.  The Committee shall have
responsibility and authority to control the operation and administration of the
Plan in accordance with the terms of Article VIII.

 

9.3          No Joint Fiduciary Responsibilities.  This Article is intended
under Section 405(c)(1) of ERISA to allocate to each Named Fiduciary the
individual and several responsibility for the prudent execution of the functions
assigned to it, and none of such responsibilities of any other responsibility
shall be shared by two or more of such Named Fiduciaries unless such sharing
shall be provided by a specific provision of the Plan or Trust.  Whenever one
Named Fiduciary is required by the Plan or Trust to follow the directions of
another Named Fiduciary, the two Named Fiduciaries shall not be deemed to have
been assigned a shared responsibility, but the responsibility of the Named
Fiduciary giving the directions shall be deemed its sole responsibility, and the
responsibility of the Named Fiduciary receiving those directions shall be to
follow them insofar as such instructions are on their face proper under
applicable law.

 

9.4          Advisor to Named Fiduciary.  A Named Fiduciary may employ one or
more persons to render advice concerning any responsibility such Named Fiduciary
has under the Plan or Trust.

 

9.5          Exercise of Fiduciary’s Duties.  Subject to Sections 403(c)(2),
4042 and 4044 of ERISA relating to the permissible return of contributions to
the Company and termination of the Plan, each Named Fiduciary, or any member
thereof, shall discharge its duties with respect to the Plan, to the extent
required by ERISA or by the terms of the Plan or Trust, solely in the interests
of the Participants and their Beneficiaries and —

 

(a)           for the exclusive purpose of:

 

(i)            providing benefits to Participants and their Beneficiaries; and

 

(ii)           defraying reasonable expense of administering the Plan;

 

(b)           with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims;

 

(c)           by diversifying the investments of the Plan so as to minimize the
risk of large losses, unless under the circumstances it is clearly prudent not
to do so; and

 

(d)           in accordance with the provisions of the Plan and the Trust
insofar as the Plan and the Trust are consistent with the provisions of Title I
of ERISA.

 

44

--------------------------------------------------------------------------------


 

ARTICLE X

 

Amendment and Termination

10.1        Amendment.

 

(a)           Power to Amend.  The Committee has the right at any time to amend
in whole or in part any or all of the provisions of the Plan except as expressly
set forth below:

 

(i)            no amendment may increase the duties or liabilities of the
Trustee without their written consent;

 

(ii)           no amendment may have the effect of vesting in any Participating
Employer any interest in any funds, securities or other property subject to the
terms of the Plan and Trust;

 

(iii)          no amendment may authorize or permit at any time any part of the
corpus or income of the Trust Fund to be used for or diverted to purposes other
than for the purposes specified in the Plan; and

 

(iv)          no amendment may have any retroactive effect as to deprive any
person of any benefit already accrued, except that no amendment made in
conformance to provisions of any statute relating to employee benefit plans as
defined in Section 3(3) of ERISA or any official regulations or rulings issued
pursuant thereto, shall be considered prejudicial to the rights of any such
person.

 

(b)           Effect of Amendment.  If a person is not an Eligible Employee on
or after the effective date of any amendment to the Plan, the amendment will
have no effect on the amount of such person’s benefits unless the amendment
specifically provides otherwise.

 

10.2        Termination.  It is the expectation of the Company that it will
continue the Plan and the payment of contributions hereunder indefinitely, but
the continuation of the Plan and the payment of contributions hereunder is not
assumed as a contractual obligation of the Company or any other Participating
Employer; and the right is reserved by the Company or any Participating Employer
at any time to reduce, suspend or discontinue its contributions hereunder;
provided, however, that the contributions for any Plan Year accrued or
determined prior to the end of such Plan Year may not after the end of such Plan
Year be retroactively reduced, suspended or discontinued except as may be
permitted by law.  The Plan terminates upon the occurrence of any of the
following events:

 

(a)           Business Form.  Legal adjudication of the Company as bankrupt, a
general assignment by the Company to or for the benefit of its creditors, or
dissolution of the Company other than by form of or as a result of a
reorganization where the business of the Company is continued;

 

45

--------------------------------------------------------------------------------


 

(b)           Administrative and Investment Committee Action.  Termination of
the Plan by the Committee on behalf of the Company at any time when, in its
judgment, business, financial or other good causes make such termination
advisable, to become effective upon the execution and delivery by the Committee
to the Trustee of a written resolution stating the fact of such termination and
the date as of which it is to be effective; or

 

(c)           Discontinuance of Contributions.  Discontinuance of contributions
under the Plan by the Company.

 

On termination of the Plan under this Section 11.2 or upon partial termination
of the Plan by operation of law, the date of such termination or partial
termination will be a Valuation Date and, after all adjustments then required
under the Plan have been made, the Account balance(s) of each affected
Participant will be 100% vested and will be payable to him or his Beneficiary in
accordance with Article VII.  The provisions of the Plan will remain in full
force and effect until all Participants’ Account balances have been paid.

 

10.3        Merger or Consolidation.  In the event of any merger, consolidation
or transfer of assets or liabilities to any other plan, each Participant will
(if the other plan then terminated) receive a benefit immediately after the
merger, consolidation or transfer which is equal to or greater than the benefit
he would have been entitled to receive immediately before the merger,
consolidation or transfer (if the Plan had then terminated).

 

ARTICLE XI

 

Miscellaneous

 

11.1        Non-Diversion.  None of the assets of the Trust Fund will revert to
the Company or be used for or diverted to purposes other than the exclusive
benefit of Participants and Beneficiaries or to defray reasonable expenses of
the Plan and Trust; provided, however, that:

 

(a)           Company contributions are conditioned on a determination by the
Puerto Rico Treasury Department  that the Plan and Trust “qualify” under
Section 1081.01(a) of the PR Code, and if such a determination is not given,
following application by the Company, or if such a determination is obtained but
the Plan and Trust subsequently cease to qualify under Section 1081.01(a) of the
PR Code, the Trustee will, upon written request of the Company, return to it the
amount of its contribution for any Plan Year for which the Plan and Trust fail
to qualify, reduced by the amount of any losses thereon, within one calendar
year after the date the Company receives notice that the Plan and Trust fail to
qualify;

 

(b)           Company contributions to the Plan are conditioned upon the
deductibility of the contributions under Section 1033.09 of the PR Code, and, to
the extent any such deduction is disallowed, the Trustee will, upon written
request of the Company, return the amount of the contribution (to the extent
disallowed), reduced by the amount of any losses thereon, to the Company within
one year after the date the deduction is disallowed;

 

46

--------------------------------------------------------------------------------


 

(c)           if a contribution or any portion thereof is made by the Company by
a mistake of fact, the Trustee will, upon written request of the Company, return
the amount of the contribution or such portion, reduced by any losses thereon,
to the Company within one year after the date of payment to the Trustee; and

 

(d)           if, upon complete termination of the Plan, any assets remain in
the Trust after all payments required by Section 7.1 have been made, the Trustee
will, upon written request of the Company, return such assets to the Company.

 

11.2        Rights in Trust.  No person has any right to, or interest in, any
assets of the Trust, except as provided under the Plan.  All payments provided
for in the Plan will be made solely out of the assets of the Trust and neither
the Committee, the Trustee nor the Company assumes any liability or
responsibility for such payments.

 

11.3        Non-Alienation.  Subject to Section 7.10:

 

(a)           amounts payable under the Plan are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, prior to actually being received by the person entitled to such
amount under the terms of the Plan, and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to benefits payable under the Plan will be void; and

 

(b)           the Trust Fund is not in any manner liable for, or subject to, the
debts, contracts, liabilities or torts of any person entitled to payments under
the Plan.

 

11.4.       Notices.  Any communication, statement or notice addressed and
mailed, postage prepaid, to a Participant or Beneficiary at his last Post Office
address filed with the Committee will be effective notice upon such person for
all purposes of the Plan, and neither the Committee, the Trustee nor the Company
will be obliged to search for or locate any such person.

 

11.5        Severability.  If any provision of this Plan is held illegal or
invalid for any reason, such illegality or invalidity will not affect the
remaining provisions; instead, each provision is fully severable and the Plan
will be construed and enforced as if any illegal or invalid provision had never
been included.

 

11.6        Choice of Law.  Except as provided and/or superseded by federal law,
the provisions of the Plan will be construed in accordance with the laws of
Puerto Rico.

 

11.7        Qualification of Plan and Trust.  The Trust and the Plan taken
together are intended to qualify under Sections 1081.01(a) and 1081.01(d) of the
PR Code, or under any comparable provisions of any future legislation which may
amend or supersede said provisions of the PR Code.  Each of the Trust and the
Plan shall also be deemed to be mutually incorporated by reference and to
implement and form a part of each other such document.  Unless and until advised
to the contrary, the Committee, the Trustee, any Investment Managers, any
insurance institutions and persons dealing with them shall be entitled to assume
that the

 

47

--------------------------------------------------------------------------------


 

Trust and this Plan are so qualified and tax-exempt.  The Employer’s adoption
and continued maintenance of the Plan is contingent upon the Plan’s obtaining
and retaining a qualified status under the above-referenced Sections of the PR
Code.

 

11.8        Exclusive Benefit of Participants.  Except to the extent provided
below, all Company contributions under the Plan shall be paid to the Trustee and
deposited in the Trust Fund and shall be held, managed and distributed solely in
the interest of the Participants, their Spouses and Beneficiaries for the
exclusive purposes of providing benefits to such persons and paying all costs
and expenses incurred in connection with the general administration of the Plan
and Trust, to the extent such costs and expenses are not paid by the
Participating Employers.  Notwithstanding the foregoing, Company contributions
and the earnings thereon may be applied as follows:

 

(a)           Non-Deductible Contribution Reversion.  Company contributions are
conditioned upon the deductibility of such contributions and if, and to the
extent, deduction of a Company contribution under Section 1033.09 of the PR Code
is disallowed, such Company contributions and any earnings on such contributions
shall be returned to the Participating Employers within one year after the
disallowance of the deduction, provided that this reversion provision shall not
be applicable to the extent that it is determined by the Committee that such
reversion will adversely affect the qualified status of the Plan;

 

(b)           Mistake of Fact Reversions.  If, and to the extent, a Company
contribution is made through mistake of fact, such Company contribution and any
earnings on such contributions shall be returned to the Employer within one year
of the payment of the contribution;

 

(c)           Excess Assets Reversions.  If any amounts arising out of the
variation between expected actuarial requirements and actual requirements remain
in the Trust Fund after termination of the Plan and if all liabilities of the
Plan to persons entitled to benefits under the Plan have been satisfied in
accordance with applicable law, such remaining amounts shall be distributed to
the Participating Employers in such amounts as the Committee in its sole
discretion shall determine, provided such distribution is in accordance with
applicable law.

 

(d)           Exercise of Plan Sponsor or Settlor Authority.  Notwithstanding
the foregoing, the provisions of this Section 11.8 shall not be applicable with
respect to Plan design or with respect to exercises of any other Plan sponsor or
settlor authority.

 

ARTICLE XII

 

Adoption and Withdrawal from Plan

 

12.1        Procedure for Adoption.  Any Employer and certain unrelated
companies (as provided in Section 12.3) may adopt the Plan for the benefit of
their Employees as of a date specified.  No such adoption shall be effective
until such adoption has been approved by the

 

48

--------------------------------------------------------------------------------


 

Committee.  Notwithstanding any term or provision of the Plan to the contrary,
the terms and provisions as may be imposed with respect to such Employers and
their Employees in an applicable Supplement to the Plan shall govern.  Any
Employer who adopts the Plan in accordance with this Section or Section 12.3
agrees to be bound by all the terms, provisions, conditions and limitations of
the Plan and the accompanying Trust Agreement which are pertinent to any entity
defined as an “Employer” in the Plan with respect to its eligible Employees
under the Plan.  Such Employer further agrees that the Committee shall act for
the Employer and its eligible Employees under the provisions of the Plan.  Such
Employer further agrees to furnish from time to time such information with
reference to its eligible Employees as may be required by the Committee.

 

12.2        Procedure for Withdrawal.  Any Employer (other than the Company)
may, with the consent of the Committee, and subject to such conditions as may be
imposed by the Committee, terminate its adoption of the Plan.  Upon
discontinuance of an Employer’s participation in the Plan, the Trustee shall
cause a determination to be made of the equitable part of the Plan assets held
on account of Participants of the withdrawing Employer and their Beneficiaries. 
The Committee shall direct the Trustee to transfer assets representing such
equitable part to a separate fund for the plan of the withdrawing Employer. 
Such withdrawing Employer may thereafter exercise, in respect of such separate
fund, all the rights and powers reserved to the Company with respect to Plan
assets.  The plan of the withdrawing Employer shall, until amended by the
withdrawing Employer, continue with the same terms as the Plan herein, except
that with respect to the separate plan of the withdrawing Employer the words
“Employer”, “Employers”, and “Company” shall thereafter be considered to refer
only to the withdrawing Employer.  Any discontinuance of participation by an
Employer shall be effected in such manner that each Participant or Beneficiary
would (if the Plan and the plan of the withdrawing Employer then terminated)
receive a benefit immediately after such discontinuance of participation which
is equal to or greater than the benefit he or she would have been entitled to
receive immediately before such discontinuance of participation if the Plan had
then terminated.  No transfer of assets pursuant to this Section shall be
effected until such statements with respect thereto, if any, required by ERISA
to be filed in advance thereof have been filed.

 

12.3        Adoption of Plan by Unrelated Employers.  The Committee may
authorize companies that are not commonly controlled entities with respect to
the Company to adopt the Plan.  Such authorization may extend to an individual
company or to a group of related companies.  Any such company that is authorized
to adopt the Plan for the benefit of its employees shall do so in accordance
with Section 12.1.  For purposes of such adoption and for purposes of its
participation in the Plan, any such company shall be deemed to be an “Employer”
hereunder and shall be subject to all terms of the Plan applicable to an
Employer.

 

ARTICLE XIII

 

The Trustee and the Trust

 

The Trust has been established to hold the assets of, and to form a part of, the
Plan.  The relationship of the Trustee to the Plan, the Company, each Employer
other than the Company, the Committee, the Participants and their Beneficiaries
is as set forth in said Trust, and the Trustee has no rights or duties under the
Plan except as set forth in the Plan and the Trust.  The

 

49

--------------------------------------------------------------------------------


 

Trust is subject to amendment as provided therein.

 

IN WITNESS WHEREOF, a duly authorized officer of the Company has caused this
Plan to be executed on the 11th day of November, 2011.

 

 

 

EDWARDS LIFESCIENCES TECHNOLOGY SARL

 

 

 

By:

/s/ Robert C. Reindl

 

 

ACKNOWLEDGMENT

 

The undersigned, as Chairman of the Administrative and Investment Committee and
on behalf of the other members of such committee, acknowledges receipt of the
Plan document and its appointment as the administrative fiduciary of the Plan.

 

Dated this10th day of November, 2011.

 

 

 

 

ADMINISTRATIVE and INVESTMENT COMMITTEE

 

 

 

under

 

 

 

Edwards Lifesciences Technology SARL Retirement Savings PLAN

 

 

 

 

 

 

By:

/s/ Christine McCauley

 

Title:

VP of Human Resources

 

 

Chairperson, Administrative and Investment Committee

 

50

--------------------------------------------------------------------------------


 

SUPPLEMENT A PARTICIPATING EMPLOYERS

 

Edwards Lifesciences Technology SARL

 

Edwards Lifesciences Sales Corporation, and

 

Edwards Lifesciences Export (Puerto Rico) Corporation

 

--------------------------------------------------------------------------------
